



 
PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into by
and between OC PARKING FORT LAUDERDALE LLC, a Delaware limited liability company
(“Fort Lauderdale Seller”), OC PARKING BALTIMORE LLC, a Delaware limited
liability company, OC PARKING MEMPHIS POPLAR LLC, a Delaware limited liability
company, OC PARKING KANSAS CITY LLC, a Delaware limited liability company, OC
PARKING MEMPHIS COURT LLC, a Delaware limited liability company, and OC PARKING
ST. LOUIS LLC, a Delaware limited liability company (each a “Seller” and
collectively referred to herein as the “Sellers”), and MVP PF FORT LAUDERDALE
2013, LLC, MVP PF BALTIMORE 2013, LLC, MVP PF KANSAS CITY 2013, LLC, MVP PF ST.
LOUIS 2013, LLC, MVP PF MEMPHIS POPLAR 2013, LLC AND MVP PF MEMPHIS COURT 2013,
LLC, each being a Nevada limited liability company (collectively “Buyer”).  The
term “Seller” or “Sellers” as used in this Agreement with respect to each
Property shall mean and only apply to the Seller of the Property that it owns.
 


 
WITNESSETH:
 
In consideration of the mutual promises herein contained, and intending to be
legally bound, the parties mutually agree as follows:
 


 
ARTICLE I
 
DEFINITIONS
 
As used in this Agreement the following terms will have the meanings set out
below:
 
Section 1.1                      “Assignment and Assumption Agreement” shall
mean an assignment and assumption agreement in the form and substance attached
hereto as Exhibit D and incorporated herein by reference whereby each Seller
will assign to Buyer all of its respective right, title and interest in the CPS
Leases (as defined in Section 1.3), the Management Agreement (as defined in
Section 1.12) and the Third Party Lease (as defined in Section 1.17), as
applicable, for the Property that it owns and Buyer will assume the
responsibility thereunder from and after the Closing Date.
 
Section 1.2                      Intentionally omitted.
 
Section 1.3                      “CPS Leases” shall mean, collectively, (i) that
certain Lease Agreement dated as of March 14, 2012 between OC Parking Fort
Lauderdale LLC, as landlord, and Central Parking System of Florida, Inc., as
tenant, (ii) that certain Lease Agreement dated as of March 14, 2012 between OC
Parking Baltimore LLC, as landlord, and Central Parking System of Maryland,
Inc., as tenant, (iii) that certain Lease Agreement dated as of March 14, 2012
between OC Parking Memphis Poplar LLC, as landlord, and Central Parking System
of Tennessee, Inc., as tenant, (iv) that certain Lease Agreement dated as of
March 14, 2012 between OC Parking Kansas City LLC, as landlord, and Central
Parking System of Missouri, Inc., as tenant, (v) that certain Lease Agreement
dated as of March 14, 2012 between OC Parking Memphis Court LLC, as landlord,
and Central Parking System of Tennessee, Inc., as tenant, and (vi) that certain
Lease Agreement dated as of March 14, 2012 between OC Parking St. Louis LLC, as
landlord, and Central Parking System of Missouri, Inc., as tenant.
 
Section 1.4                      “Closing Date” shall mean (i) with respect to
the Fort Lauderdale Property, July 31, 2013, and (ii) with respect to the other
Properties, September 10, 2013.  Buyer and Seller agree that the Closing Date
for the Fort Lauderdale Property shall occur before the Closing Date for the
other Properties.
 
Section 1.5                       “Closing” shall mean (i) with respect to the
Fort Lauderdale Property, the distribution and disbursement of all closing
documents and funds by Escrow Company and Title Company with respect to the Fort
Lauderdale Property, and (ii) with respect to the other Properties, the
distribution and disbursement of all closing documents and funds by Escrow
Company and Title Company with respect to the other Properties. Buyer and Seller
agree that the Closing for the Fort Lauderdale Property shall occur before the
Closing for the other Properties.
 
Section 1.6                      “Deeds” shall mean, collectively, the special
warranty deeds, limited warranty deeds or the local equivalent thereof conveying
fee simple title to each Property to Buyer, each such deed subject only to (i)
liens for real estate taxes and assessments not yet due and payable, if any,
(ii) the Permitted Exceptions for each such Property, (iii) such other survey
matters and title exceptions which are permitted hereby or accepted or deemed
waived by Buyer subsequent hereto, (iv) the applicable CPS Lease, and (v) with
respect to the Property located at 208 SE 6th Street, Ft. Lauderdale, Florida
(the “Fort Lauderdale Property”) only, the Third Party Lease, in the respective
form and substance attached hereto as Exhibit G and incorporated herein by
reference.
 
Section 1.7                      “Earnest Money” shall mean One Million and
No/100ths Dollars ($1,000,000.00) to be delivered by Buyer to Escrow Company
upon Buyer’s execution of this Agreement.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE EARNEST MONEY IS NON-REFUNDABLE.
 
Section 1.8                      “Effective Date” shall mean July 25, 2013
(i.e., the date this Agreement is fully executed by Buyer and Sellers.  Upon
execution of this Agreement, each party shall email the other party its
respective signature page.
 
Section 1.9                      “Escrow Company” shall mean First American
Title Insurance Company (“FATCO”)  as herein defined.
 
Section 1.10                      “FIRPTA” shall mean a certificate of
non-foreign status, in the form and substance attached hereto as Exhibit H and
incorporated herein by reference.
 
Section 1.11                      “Inspection Period” shall mean (i) with
respect to the Fort Lauderdale Property, the period starting on the Effective
Date and ending at 6:00 p.m. (Eastern) on July 30, 2013, and (ii) with respect
to the other Properties, the period starting on the Effective Date and ending at
6:00 p.m. (Eastern) on August 30, 2013.
 
Section 1.12                      “Management Agreement” shall mean that certain
Administration Services Agreement between OC Parking Fort Lauderdale LLC and
Central Parking System of Florida, Inc. dated March 14, 2012.
 
Section 1.13                      “Owner’s Affidavit” shall mean a Title Company
affidavit in form and substance attached hereto as Exhibit F and incorporated
herein by reference to be executed by each Seller at Closing.
 
Section 1.14                      “Properties” shall mean, those tracts of land,
together with any improvements and fixtures thereon,  and appurtenances
pertaining thereto, more particularly described on Exhibit A attached hereto and
incorporated herein by reference (each referred to herein as a
“Property”).  Each Property shall include each applicable Seller’s interest, if
any, in (i) all strips and gores of land adjoining or abutting such Property,
(ii) any land lying in the bed of any street, road, avenue or alley, open or
proposed, in front of or running through or adjoining such Property, (iii) any
easement, privilege or right of way over, contiguous to or adjoining such
Property, and all other easements, if any, inuring to the benefit of such
Property, and (iv) any appurtenances or hereditaments belonging to or in any way
appertaining to such Property, and (v) all other rights of whatever nature or
form, in or to, the above, such land including any and all oil, gas, and mineral
rights, if any, with respect to such Property which such Seller may have.
 
Section 1.15                      “Possession Date” shall mean 12:01 a.m.
(Eastern) on the day following the Closing.  Buyer shall take possession of the
Properties on the Possession Date.
 
Section 1.16                      “ROFR” shall mean the right of first refusal
contained in either (i) that certain Sublease Agreement by and between Allright
System Parking, Inc. and First Tennessee Bank, National Association dated
January 18, 1999 relating to the Property located at 216 Court Street, Memphis,
Tennessee (the “Memphis Court Property”) or (ii) that certain Parking Garage,
Covenant, Easement and Agreement by and between Redwater Limited Partnership and
Redwood Tower Associates, Limited Partnership dated July 22, 1985 relating to
the Property located at 208 Water Street, Baltimore Maryland (the “Baltimore
Property”).
 
Section 1.17                      “Third Party Lease” shall mean that certain
Retail Facility Lease, dated October 10, 2007 by and between OC Parking Fort
Lauderdale LLC, as successor-in-interest to USA Parking System, Inc., as
landlord, and Andrew M. Coffey, PA, as successor-in-interest to Shelowitz,
Shelowitz, Terreel & Coffey, P.A., as tenant.
 
Section 1.18                      “Title Company” shall mean FATCO.
 
Section 1.19                      “Title Policies” shall mean standard ALTA
owner’s policies (revised June 17, 2006) of title insurance (each a “Title
Policy”) issued by Title Company in conjunction with the Closing and insuring
fee simple title in the Properties to Buyer and underwritten by FATCO.
 
Section 1.20                      “Sales Price” shall mean the purchase price
for each Property as set forth in Schedule 1.20, all of which shall be due and
payable in cash (less all Earnest Money previously paid) at the Closing of
each  transaction contemplated hereby, subject to adjustments and prorations as
set forth herein. The Earnest Money shall be applied as provided in Schedule
1.20.
 
ARTICLE II
 
 
SALE-PURCHASE TRANSACTION AND CONSIDERATION
 
Section 2.1                      Subject to and upon the terms, conditions, and
provisions hereof, Sellers, for and upon receipt by Sellers of the Sales Price
as herein provided, hereby agree to tender to Buyer the Deeds, together with
possession of the Properties, as herein provided and Buyer, for and upon receipt
by Title Company of the Deeds, hereby agrees to tender to Sellers the Sales
Price as herein provided.
 
Section 2.2                      Upon execution of this Agreement, Buyer shall
deposit the Earnest Money with Escrow Company.  Escrow Company shall acknowledge
receipt of the Earnest Money by countersigning this Agreement and distributing
its executed signature page to both Buyer and Sellers.
 
Upon closing of the transactions contemplated by this Agreement in accordance
with the terms hereof, the Earnest Money shall be applied to the payment of the
Sales Price as set forth in Schedule 1.20.  Buyer shall be entitled to any
interest earned thereon while the Earnest Money is held by Escrow Company unless
Buyer defaults under this Agreement, in which event, Sellers shall be entitled
to all interest earned on the Earnest Money.


Upon receipt of the Earnest Money from Buyer, Escrow Company shall deposit the
same in an interest-bearing account, selected in the commercially reasonable
discretion of Seller, as soon as practicable following receipt of the Earnest
Money from Buyer, subject to receipt by Escrow Company of a fully-executed
Internal Revenue Service Form W-9 from Buyer.


Notwithstanding any implication which may be contained in this Agreement to the
contrary, it is understood and agreed that Sellers are obligated to sell and
Buyer is obligated to purchase all of the Properties, and that Buyer may not
terminate this Agreement as to one or more but not all, of the Properties,
except as specifically provided herein.


 
Section 2.3                      On or before the Closing Date, Buyer and
Sellers shall execute and deposit into escrow with Title Company such documents
as are required to effect the Closing, Buyer shall remit the Sales Price (as
adjusted according to this Agreement) to Title Company for Closing, and Escrow
Company shall disburse to Title Company the Earnest Money for Closing, each as
required under the terms of this Agreement to effect the Closing.  Provided that
all documents and funds have been deposited into escrow with Title Company as
required by this Agreement, transfer of all funds payable to Sellers shall be
initiated as early as possible on the Closing Date (but in no event later than
11:30 a.m. (Eastern), and title and possession of the Properties shall transfer
to Buyer on the Possession Date.
 
Section 2.4                      Sellers have sent to Buyer this Agreement for
execution by Buyer.  Until such time that this Agreement is fully executed by
both Sellers and Buyer and Buyer has sent such Agreement to Escrow Company,
Sellers reserve the right in their sole discretion to notify Buyer of the
termination of any proposed transaction and this Agreement shall become null and
void.
 
Section 2.5                      In the event that either ROFR is exercised on
or prior to the Closing, Sellers shall have the right to remove the Memphis
Court Property and/or the Baltimore Property, as applicable, from the
transaction contemplated by this Agreement.  If Sellers exercise their right to
remove either such Property from the transaction pursuant to this Section 2.5,
then: (a) this Agreement shall terminate as to each such removed Property and
all terms and conditions contained in this Agreement that apply to each such
removed Property shall be of no further force or effect, (b)  the transaction
contemplated by this Agreement shall proceed as to the other Properties subject
to, and in accordance with, the terms and conditions set forth herein.
 
ARTICLE III
 
 
TITLE AND SURVEY
 
Section 3.1                      Seller will promptly order from Title Company
and cause Title Company to deliver to Buyer and Sellers a preliminary title
commitment for owner’s policy of title insurance with respect to each Property
which evidences the agreement of Title Company to insure title to each Property
in fee simple at each Closing, subject only to liens for real estate taxes and
assessments not yet due and payable, if any, the Permitted Exceptions for such
Property and such other survey matters and title exceptions which are permitted
hereby or accepted or deemed waived by Buyer subsequent hereto, the applicable
CPS Lease, and, with respect to Fort Lauderdale Property only, the Third Party
Lease  (each a “Title Policy Commitment” and collectively the “Title Policy
Commitments”), together with complete and legible copies of all instruments and
documents referred to as exceptions to title. Buyer shall have the right, but
not the obligation, to arrange for the preparation of an ALTA/ACSM survey with
respect to each Property (each a “Survey” and collectively the “Surveys”), by a
licensed surveyor in the State where the Property is located. Notwithstanding,
Seller agrees to reasonably cooperate with Buyer by  requesting certification
from the surveyor  of existing surveys to the Buyer.
 
Section 3.2                      Buyer shall examine the title to the Properties
as reflected by the Title Policy Commitments and the Surveys.
 
 
(1)
Buyer shall review the Title Policy Commitments and the Surveys immediately once
received. Except for those survey matters and title exceptions listed on Exhibit
B (the “Permitted Exceptions”), if the Title Policy Commitments or the Surveys
reveal any new exceptions to or defects in title, other than Permitted
Exceptions, which would have a materially adverse effect on Buyer’s use and
enjoyment of any of the Properties (collectively, the “Other Exceptions”), and
Buyer has any objection to those Other Exceptions, Buyer or Buyer’s attorney
shall notify Sellers in writing, (the “Title Objection Notice”) prior to the
expiration of the Inspection Period of any such Other Exceptions.  Failure to
deliver written objections within the time period and in the manner specified
above shall be construed as an acceptance of the Title Policy Commitments and
the Surveys and title to the Properties, except as to matters occurring after
the date of the Title Policy Commitments.  For purposes of clarity, Buyer shall
have no right to object pursuant to this Section 3.2(1) or otherwise to those
survey matters or title exceptions listed on Exhibit B.

 
 
(2)
Sellers shall notify Buyer within five (5) calendar days after receipt of the
Title Objection Notice (“Sellers’ Title Objection Response”) in writing if
Sellers intend to cure any such objections; provided, however, that Sellers
shall have no obligation to cure any objection.  All costs for curing any
outstanding title defects which Sellers agree to cure in the Sellers’ Title
Objection Response shall be borne by Sellers; provided, however, Sellers shall
have no obligation to institute legal proceedings or expend funds other than to
pay all mortgages granted by Sellers.  Except as set forth in the preceding
sentence, if Sellers do not cure the defects or satisfy the objections by each
Closing Date that Sellers have agreed to have removed as an exception from the
title policies, Sellers shall not be in default and Buyer may either cancel this
Agreement and receive back the Earnest Money, or waive the defect or objection
and close the transaction without any reduction in the Sales Price or liability
to Sellers. Sellers shall have until the Closing Date to cure any defect or
satisfy any objection that Sellers have agreed to have removed as an exception
from the title policy. Sellers may use Sellers’ proceeds from this sale, or
other funds, at its discretion, to obtain releases of any liquidated liens, land
contracts or mortgages that encumber title to the Properties on the Closing
Date.

 
 
(3)
If Sellers fail to provide a Sellers’ Title Objection Response within the time
frame provided, or if Sellers’ response is not satisfactory to Buyer for any
reason, Buyer may provide written notice to Sellers (a “Title Termination
Notice”), which notice shall be given no later than five (5) days prior to the
Closing Date, requesting to terminate this Agreement with respect to such
Properties where Sellers have failed to provide a Sellers’ Title Objection
Response or where Sellers’ response is not satisfactory to Buyer (each such
Property an “Title Termination Property” and collectively, the “Title
Termination Properties”).  Buyer’s failure to provide a Title Termination Notice
within the above-referenced time frame shall be deemed an election by Buyer to
complete the purchase transaction as herein provided subject to the matters
contained in the Title Objection Notice, without any reduction to the Sales
Price or liability to Sellers.  Within five (5) days after receipt of a Title
Termination Notice, Sellers shall provide written notice to Buyer electing to
(i) terminate this Agreement with respect to such Title Termination Properties,
and thereafter (a) this Agreement shall terminate as to each of such Title
Termination Property and all terms and conditions contained in this Agreement
that apply to each such Title Termination Property shall be of no further
effect, (b) the transaction contemplated by this Agreement shall proceed as to
the other Properties subject to, and in accordance with, the terms and
conditions set forth herein, and (c) Buyer shall not be entitled to receive back
the Earnest Money or any portion thereof, (ii) terminate this Agreement with
respect to all Properties and upon such termination Buyer shall be entitled to
receive back the Earnest Money and shall be liable for any unrepaired damage,
increased expense, lost revenue or indemnified amount set forth in Section 5.1,
or (iii) agree to cure such defect or satisfy such objection.



 
ARTICLE IV
 
 
REPRESENTATIONS AND WARRANTIES OF SELLERS
 
Section 4.1
 
 
(1)
Each Seller represents and warrants to Buyer with respect to such Seller that,
as of the Effective Date:

 
 
(a)
Except as shown on Exhibit I, Seller has received no written notice of any
pending, and to Sellers’ knowledge there are no threatened, actions, violations,
suits or proceedings against or affecting Seller or the Property owned by Seller
or any portion thereof which would have a material adverse effect on Buyer.

 
 
(b)
Seller has received no written notice of any proceedings presently pending, and
to Sellers’ knowledge there are no threatened proceedings, for the taking of all
or any part of the Property owned by Seller by exercise of the power of eminent
domain or for public or quasi-public purpose.

 
 
(c)
Seller is a limited liability company in good standing and is authorized to
complete the transactions contemplated in this Agreement and will provide all
documentation as reasonably required by Title Company to issue the Title Policy
for the Property owned by Seller.  The execution and delivery of this Agreement
has been duly and validly authorized by all necessary action on the part of
Seller and, to Seller’s  knowledge, does not conflict with or constitute a
material breach of, or constitute a material default under any contract,
agreement or other instrument by which Seller is bound.

 
 
(d)
Seller has the full power and authority to enter into this Agreement and perform
the terms and conditions of the Agreement.

 
 
(e)
To Seller’s knowledge and except in any reports obtained by or provided to
Buyer, the Property owned by Seller is not in violation of nor are there are any
pending or threatened governmental actions, suits, or proceedings against or
affecting the Property owned by Seller or any portion thereof relating to any
violation of any environmental law or regulation which would have a material
adverse effect on Buyer.

 
 
(f)
To Seller’s knowledge, (a) Seller has delivered or made available to Buyer a
true, accurate and complete copy of the applicable CPS Lease together with all
amendments thereto, if any; (b) Seller has not received written notice of
default of Seller under the applicable CPS Lease which has not been cured; (c)
as of Closing, none of Seller’s interest in the applicable CPS Lease and none of
the rents or other amounts payable thereunder shall have been assigned, pledged,
or encumbered previously, except pursuant to a collateral assignment in
connection with any loan secured by the Property owned by Seller, or an interest
in Seller, to be satisfied at Closing; (d) on the Closing Date, no brokerage,
finder’s or leasing commissions or other compensation will be due or payable by
Seller to any person, firm, corporation, or other entity with respect to or on
account of any of the applicable CPS Lease or any extension, expansion, or
renewals of the applicable CPS Lease; (e) CPS is not in default of the
applicable CPS Lease; and (f) other than as provided for in the applicable CPS
Lease, no tenants or other parties have or shall have any unrecorded options,
rights of first refusal or rights to purchase the Property owned by Seller.

 
 
(g)
Seller has no employees.

 
 
(h)
Seller has received no written notice that the Property is currently in
violation of any governmental orders, regulations, statutes, codes or
ordinances.

 
 
(i)
Seller has made available to Buyer in the on-line “Drop Box” data room the
material diligence reports concerning the Properties in Seller’s possession or
control, which reports Seller has listed on Exhibit E.

 
 
(j)
Seller has received no written notice of any pending, and to Seller’s knowledge
there are no threatened, judicial, federal, municipal or administrative
proceeding with respect to, or in any manner affecting the Property or any
portion thereof or in which Seller is or will be a party by reason of Seller’s
ownership or operation of the Property or any portion thereof.

 
 
(k)
Seller has obtained, or will obtain prior to Closing, all consents, approvals
and authorizations from any person, entity or governmental authority required
with respect to this Agreement and the consummation of the transaction
contemplated herein. Neither the execution and delivery of this Agreement by
Seller nor Seller’s performance hereof violate any contractual or other
obligation of Seller.

 
 
(2)
Fort Lauderdale Seller additionally represents and warrants to Buyer that, as of
the Effective Date:

 
 
(a)
To Fort Lauderdale Seller’s knowledge, (a) Fort Lauderdale Seller has delivered
or made available to Buyer true, accurate and complete copies of the
applicable  Third Party Lease together with all amendments, if any; (b) Fort
Lauderdale Seller has not received written notice of default of Fort Lauderdale
Seller under the Third Party Lease which has not been cured; (c) as of Closing,
none of Fort Lauderdale Seller’s interest in the Third Party Lease and none of
the rents or other amounts payable thereunder shall have been assigned, pledged,
or encumbered previously, except pursuant to a collateral assignment in
connection with any loan secured by the Property owned by Fort Lauderdale
Seller, or an interest in Fort Lauderdale Seller, to be satisfied at Closing;
(d) on the Closing Date, no brokerage, finder’s or leasing commissions or other
compensation will be due or payable by Fort Lauderdale Seller to any person,
firm, corporation, or other entity with respect to or on account of any of the
Third Party Lease or any extension, expansion, or renewals of the Third Party
Lease; (e) the tenant under the Third Party Lease is not in default; and (f)  no
tenants or other parties have or shall have any unrecorded options, rights of
first refusal or rights to purchase the Property owned by Fort Lauderdale
Seller.

 
 
(b)
To Fort Lauderdale Seller’s knowledge, there are no contracts or agreements
entered into by Fort Lauderdale Seller for services rendered or to be rendered
in connection with the operation of the Property owned by Fort Lauderdale Seller
except for the Management Agreement.

 
As used herein, the term “knowledge” shall mean the conscious knowledge of PJ
Yeatman, who is an Authorized Person of such Seller, and such person shall not
have any personal liability or be obligated to perform any due diligence
investigation in connection with making any representations or warranties
herein.  All representations and warranties made by Sellers in this Agreement
are true and correct in all material respects on the date made.   Sellers’
representations set forth in this Section 4.1 shall survive the Closing for a
period of one hundred twenty (120) days and shall no longer be actionable unless
and to the extent that Buyer provides written notice to Seller within such
120-day period.   No claim for a breach of any representation or warranty of
Seller shall be actionable unless the claims for all such breaches collectively
aggregate Sixty-Five Thousand and No/100ths Dollars ($65,000.00) (the
“Deductible”) or more; provided, however, in no event shall Buyer be entitled to
any damages or other amounts resulting from breach or breaches under this
Agreement in excess of Six Hundred Thousand and No/100ths Dollars ($600,000.00)
in the aggregate, inclusive of the Deductible.  Sellers shall have no
liabilities for consequential, indirect, special, exemplary or punitive damages
resulting from any such breach or breaches.  Prior to the Closing Date, Seller
shall notify Buyer in writing of any facts, conditions or circumstances of which
it has knowledge which render any of the representations and warranties set
forth in this Section 4.1 inaccurate, incomplete, or incorrect in any material
respect.  The parties hereto agree that if, on or prior to Closing, Buyer has
knowledge (either by way of any Seller’s notice or otherwise) that any
representation or warranty of any Seller is inaccurate, incomplete, incorrect or
misleading, and notwithstanding the foregoing Buyer elects to close the
transaction, Buyer shall have no claim against Sellers, and no Seller shall have
any liability, in connection with a breach of such representation or warranty
and shall not look to any Seller for any redress or relief thereof.
 


 


 
Section 4.2                      Buyer represents and warrants to Sellers, as of
the Effective Date:
 
 
(1)
Buyers are each Nevada limited liability companies in good standing and is
authorized to complete the transactions contemplated in this Agreement.  The
execution and delivery of this Agreement has been duly and validly authorized by
all necessary action on the part of Buyer and, to Buyer’s actual knowledge, does
not conflict with or constitute a material breach of, or constitute a material
default under any contract, agreement or other instrument by which Buyer is
bound.

 
 
(2)
Buyer has or will have at Closing the financial resources to timely consummate
the purchase and sale transaction contemplated by this Agreement.

 
 
(3)
Buyer is not acquiring the Property with the assets of a “plan” within the
meaning of Section 4975(e) of the Internal Revenue Code of 1986, as amended (the
“Code”); and the transaction contemplated by this Agreement is not a “prohibited
transaction” within the meaning of Section 4975(c) of the Code or Section 406 of
the Employee Income Security Act of 1974, as amended, or is covered by an
individual or class exemption from the prohibited transaction rules; and

 
 
(4)
Buyer is not, nor will Buyer become, a person with whom United States persons or
entities are restricted from doing business.  Such excluded persons include
those named in the Office of Foreign Asset Control of the Department of the
Treasury of the United States of America (OFAC) Specially Designated and Blocked
Persons list and/or those persons who commit, threaten to commit, or support
terrorism.  Buyer shall not engage in any dealings or transactions or be
otherwise associated with any persons or entities listed in the OFAC Specially
Designated and Blocked Persons list.

 
Buyer’s representations and warranties set forth in this Section 4.2 shall
survive the Closing for one hundred twenty (120) days.  Prior to the Closing
Date, Buyer shall notify Sellers in writing of any facts, conditions or
circumstances which render any of the representations and warranties set forth
in this Section 4.2 in any way inaccurate, incomplete, incorrect or misleading.
 
ARTICLE V
 
ACCESS TO PROPERTY, INSPECTION AND DISCLOSURE
 
Section 5.1                      Buyer may perform due diligence relating to the
Properties under the following terms and conditions.
 
 
(1)
Prior to Closing, each Seller agrees to permit Buyer to have access to its
Property to perform any environmental surveys or studies, or inspections that
Buyer may require, all at Buyer's sole expense; provided, however, that in each
instance (i) Buyer notifies Sellers in writing of its intent to enter a Property
to conduct its due diligence not less than seventy-two (72) hours prior to such
entry, and (ii) delivers a copy of any contract with a third party to perform
such due diligence to Sellers,  and (iii) describes the scope of work to be
performed.  Such entry shall not last longer than forty-eight (48) hours.  Each
contractor engaged by Buyer shall, if required by the governing authority, be
duly licensed by the appropriate state or local agency.  At Sellers’ election, a
representative of Sellers may be present during any entry by Buyer or its
representatives upon a Property for conducting its due diligence.
Notwithstanding anything to the contrary contained herein, the investigations
shall not, under any circumstances, involve invasive testing or otherwise
compromise or affect the structural integrity of any Property. Buyer shall
obtain Sellers’ prior written consent prior to performing any invasive testing
which consent may be withheld in Sellers’ sole discretion, such as test borings,
and shall give Sellers reasonable advance notice of its request for such
consent, which request shall detail the scope of testing and the reason
therefor.

 
 
(2)
Buyer shall take all necessary actions to ensure that neither it nor any of its
representatives interfere with ongoing operations occurring at any Property.

 
 
(3)
Buyer shall not cause or permit any liens to be filed against any Property as a
result of its due diligence.  Buyer agrees to indemnify, protect, defend and
hold each Seller and its partners, members, trustees, beneficiaries,
shareholders, managers, advisors, agents, employees, officers and directors
(collectively, the “Indemnified Parties”) harmless from and against any and all
liabilities, claims, losses, damages, costs and expenses (including without
limitation reasonable attorney's fees and court costs and litigation expenses)
suffered or incurred by any of the Indemnified Parties as a result of or in
connection with any activities of Buyer (including activities of any Buyer’s
employees, consultants, contractors or their agents) relating to the Properties,
including, without limitation, mechanics’ liens, damage to the Properties,
injury to persons or property resulting from such activities in connection
therewith.  In the event that any Property is disturbed or altered in any way as
a result of such activities, Buyer shall promptly restore such Property to its
original condition, including the proper removal of any waste or other material
generated during any inspections or testing. Furthermore, Buyer agrees to
maintain and cause any of its representatives or agents conducting any due
diligence on or at any Property to maintain and have in effect commercial
general liability insurance with (i) all risk coverage, (ii) waiver of
subrogation, and (iii) limits of not less than One Million Dollars
($1,000,000.00) for personal injury, including bodily injury and death and
property damage.  Buyer shall deliver to Sellers a copy of the certificate of
insurance effectuating the insurance required hereunder prior to the
commencement of such activities, which certificate shall provide that such
insurance shall not be terminated or modified without at least ten (10) days’
prior notice to Sellers.  Each Seller shall be listed as an additional insured.

 
The provisions of Section 5.1 shall survive the Closing.
 
Section 5.2                      Notwithstanding any access or inspection right
granted herein, Buyer shall have no right to terminate this Agreement with
respect to this Section 5.
 
Section 5.3                      Buyer acknowledges that the Properties are
subject to the CPS Leases, that the Fort Lauderdale Property is subject to the
Third Party Lease and the Management Agreement, and that the CPS Leases and the
Third Party Lease and any related security deposits and escrows and the
Management Agreement shall be assumed by Buyer on each Closing Date per the
terms of the Assignment and Assumption Agreement; provided, however, that
Sellers, upon Buyer’s written request to Sellers at least three (3) business
days prior to a Closing Date, shall (i) deliver a notice to the applicable
tenants under the CPS Lease terminating such CPS Lease as of the date one
hundred eighty (180) days after the date of such notice in accordance with
Section 22.13 of the CPS Leases and (ii) deliver a notice to Central Parking of
Florida, Inc., terminating the Management Agreement as of the date sixty (60)
days after the date of such notice in accordance with Section 1.2 of the
Management Agreement.
 
Section 5.4                      In addition to the reports set forth in Exhibit
E, Sellers may in the future make certain materials available to Buyer solely
for the convenience of Buyer, and Sellers neither represent nor warrant that
such materials are accurate or complete.  Other than as provided in this
Agreement, Sellers make no representations or warranties concerning the
condition of any of the Properties.  Other than as provided in this Agreement,
the Properties are being conveyed in their “AS IS WHERE IS” CONDITION WITHOUT
OTHER REPRESENTATIONS OR WARRANTIES, EXPRESSED OR IMPLIED.  BUYER IS RELYING
SOLELY UPON ITS OWN INVESTIGATION OF THE PROPERTIES FOR ITS PHYSICAL CONDITION
AND CHARACTER, AND NOT UPON REPRESENTATIONS BY SELLERS.   IN NO EVENT SHALL
BUYER BE ENTITLED TO ANY PURCHASE PRICE CREDITS AND/OR REDUCTION OF THE SALES
PRICE BASED ON BUYER’S INVESTIGATIONS OR INSPECTIONS HEREUNDER OR
OTHERWISE.  The provisions of this Section 5.4 shall survive the Closing.
 
ARTICLE VI
 
 
CLOSING
 
Section 6.1                      Provided all of the conditions and provisions
of this Agreement by Sellers and Buyer have been fulfilled prior to Closing (or
will be fulfilled at Closing), (i) the Closing for the Fort Lauderdale Property
shall take place in escrow at the local offices of Title Company on July 31,
2013, or such other place as may be mutually agreed upon by the parties hereto,
and (ii) the Closing for the other Properties shall take place in escrow at the
local offices of Title Company on September 10, 2013, or such other place as may
be mutually agreed upon by the parties hereto.
 
Section 6.2                      At each Closing, each Seller shall deliver to
Buyer the following with respect to the Property it owns:
 
 
(1)
A Deed, subject only to liens for real estate taxes and assessments not yet due
and payable, if any, the Permitted Exceptions and such other survey matters and
title exceptions which are permitted hereby or accepted or deemed waived by
Buyer subsequent hereto, the applicable CPS Leases and, with respect to the Fort
Lauderdale Property only, the Third Party Lease.  Each Seller shall convey title
using the property description contained in the deed into such Seller.

 
 
(2)
Assignment and Assumption Agreements.

 
 
(3)
A FIRPTA executed by each Seller.

 
 
(4)
An Owner’s Affidavit executed by each Seller.

 
 
(5)
A Bill of Sale from each Seller in the form and substance attached hereto as
Exhibit C and incorporated herein by reference.

 
 
(6)
A settlement sheet.

 
 
(7)
A certificate, dated as of the Closing Date, stating that each of the
representations and warranties set forth in Section 4.1 are, as of such date,
true and correct in all material respects.

 
 
(8)
Such other instruments or documentation as may be reasonably required by Buyer
or  Title Company to assure the proper conveyance of the Properties and to
otherwise consummate the transaction contemplated hereby.

 
Section 6.3                      At the Closing, Buyer shall deliver to the
applicable Seller of each Property the following:
 
 
(1)
The Sales Price in cash  in accordance with Schedule 1.20 hereof; provided,
however,  the Earnest Money theretofore deposited by Buyer with Title Company
shall be applied to the payment of the Sales Price in accordance with Schedule
1.20.

 
 
(2)
Assignment and Assumption Agreements.

 
 
(3)
A settlement sheet.

 
 
(4)
A certificate, dated as of the Closing Date, stating that each of the
representations and warranties set forth in Section 4.2 are, as of such date,
true and correct in all material respects.

 
 
(5)
Such other instruments or documentation as may be reasonably required by Sellers
or Title Company to consummate the transaction contemplated hereby.

 
Section 6.4
 
 
(1)
With reference to and conditioned upon the Closing, it is understood and agreed
that the real estate ad valorem taxes due and payable in the year of Closing on
all of the Properties except for the Fort Lauderdale Property shall not be
pro-rated, as such taxes are not escrowed by Sellers and are the
tenant’s  obligation pursuant to the terms of the applicable CPS Lease.  Buyer
agrees that any reconciliation with respect to any such taxes shall be made with
Central Parking, Inc. (or the applicable tenant under the CPS Lease), and not
Sellers, when the final rates or valuation rates are received.

 
 
(2)
With reference to and conditioned upon the Closing, it is understood and agreed
that the real estate ad valorem taxes due and payable in the year of Closing on
the Fort Lauderdale Property shall be pro-rated through the Closing Date based
on the previous year’s taxes if tax statements for the year of Closing are not
yet available.  All special assessments relating to improvements on or about the
Fort Lauderdale Property, rents, operating expenses and tenant contributions or
pass-through items for the Fort Lauderdale Property or any portion thereof shall
be prorated through the Closing Date. Buyer agrees that any reconciliation with
respect to any such taxes shall be made with Central Parking of Florida, Inc.,
and not Sellers, when the final rates or valuation rates are received.

 
Section 6.5                      All rents and other amounts payable by the
tenant to landlord under the CPS Leases and the Third Party Lease shall be
prorated as of 11:59 a.m. (Eastern) on the day before the Closing Date, with
Buyer receiving the benefits and burdens of ownership on the Closing Date.
 
Section 6.6                      With reference to the Closing, Buyer shall pay
the cost of recording the Deeds conveying the Properties into Buyer; any
reimbursement due Sellers on the current year's prorated real estate taxes with
respect to the Fort Lauderdale Property; one-half of any real estate conveyance
or transfer taxes (Documentary Stamps); one-half of all premiums for Title
Policies and any endorsements thereto; Buyer's own attorney's fees and one-half
of all escrow and closing fees charged by Title Company or Escrow Company; the
cost of any new diligence reports requested by Buyer or any updates to existing
diligence reports. With reference to the Closing, Sellers shall pay (or adjust
the closing statement for) the cost of any unpaid real estate taxes prorated
through the Closing Date for the Fort Lauderdale Property; one-half of any real
estate conveyance or transfer taxes (Documentary Stamps); one-half of all
premiums for Title Policies; Sellers’ own attorney’s fees; and one-half of all
escrow and closing fees charged by Title Company or Escrow Company.
 
Section 6.7                      Federal Tax Compliance.
 
 
(1)
Each Seller agrees to provide its Federal Taxpayer Identification Number and
such other information as may be required at the Closing to comply with the real
estate transaction reporting requirements of the Tax Reform Act of 1986.

 
 
(2)
No Seller is a “foreign person” as defined in the Federal Foreign Investment in
Real Property Tax Act of 1980 and the 1984 Tax Reform Act, as amended (the
“Federal Tax Law”), and at the Closing, Sellers will deliver to Buyer a
certificate so stating, in a form complying with Federal Tax Law.

 
ARTICLE VII
 
 
POSSESSION
 
Section 7.1                      Each Seller shall tender possession of the
Property that it owns on the Possession Date.
 
ARTICLE VIII
 
 
CONDEMNATION AND DAMAGE OR DESTRUCTION
 
Section 8.1                      Sellers agree that in the event notice of any
taking is received prior to Closing, Sellers shall submit all of such notices to
Buyer for examination, and in the event of a taking of any Property in excess of
ten percent (10%) of the Sales Price  for such Property, Buyer shall have until
the earlier of five (5) days after such notification or the Closing Date to
provide written notice to Sellers (a “Condemnation Notice”) of Buyer’s request
to terminate this Agreement with respect to any Properties so taken (each such
Property a “Condemned Property” and collectively, the “Condemned
Properties”).  Buyer’s failure to provide a Condemnation Notice within the
above-referenced time frame shall be deemed an election by Buyer to complete the
purchase transaction as herein provided subject to the matter with respect to
which notice was submitted to Buyer, without any reduction in the Sales Price or
liability to Sellers.  Within five (5) days after receipt of a Condemnation
Notice, Sellers shall provide written notice to Buyer electing to either (i)
terminate this Agreement with respect to such Condemned Properties, and
thereafter (a) this Agreement shall terminate as to each of such Condemned
Property and all terms and conditions contained in this Agreement that apply to
each such Condemned Property shall be of no further effect, (b)  the transaction
contemplated by this Agreement shall proceed as to the other Properties subject
to, and in accordance with, the terms and conditions set forth herein, or (ii)
terminate this Agreement with respect to all Properties, and thereafter the
Earnest Money (less any expenses incurred or charged by Title Company, which
shall be first paid therefrom, and less any unrepaired damage or indemnified
amount set forth in Section 5.1) promptly refunded and neither party shall have
any further obligations or liabilities hereunder, except for Buyer’s
indemnification set forth in Section 5.1.
 
Section 8.2                      In the event of damage or destruction of any
Property in excess of ten percent (10%) of the Sales Price for such Property,
Sellers shall notify Buyer of such event in writing within five (5) days of such
event.  Buyer shall have until the earlier of five (5) days after such
notification or the Closing Date to provide written notice to Sellers (a
“Casualty Notice”) requesting to terminate this Agreement with respect to any
Properties so damaged or destroyed (each such Property a “Casualty Property” and
collectively, the “Casualty Properties”).  Buyer’s failure to provide a Casualty
Notice within the above-referenced time frame shall be deemed an election by
Buyer to complete the purchase transaction as herein provided subject to the
matter with respect to which notice was submitted to Buyer, without any
reduction in the Sales Price or liability to Sellers.  Within five (5) days
after receipt of a Casualty Notice, Sellers shall provide written notice to
Buyer electing to either (i) terminate this Agreement with respect to such
Casualty Properties, and thereafter (a) this Agreement shall terminate as to
each of such Casualty Property and all terms and conditions contained in this
Agreement that apply to each such Casualty Property shall be of no further
effect, (b)  the transaction contemplated by this Agreement shall proceed as to
the other Properties subject to, and in accordance with, the terms and
conditions set forth herein, or (ii) terminate this Agreement with respect to
all Properties, and thereafter the Earnest Money (less any expenses incurred or
charged by Title Company, which shall be first paid therefrom, and less any
unrepaired damage or indemnified amount set forth in Section 5.1) promptly
refunded and neither party shall have any further obligations or liabilities
hereunder, except for Buyer’s indemnification set forth in Section 5.1.
 
ARTICLE IX
 
 
REMEDIES
 
Section 9.1                      In the event of Sellers’ material default
hereunder at or prior to Closing, upon written notice of the default to Sellers
and Sellers’ failure to cure such default within five (5) business days, Buyer,
as Buyer’s sole and exclusive rights and remedies, may give written notice of
termination to Sellers and Escrow Company and have all of the Earnest Money
returned to Buyer within two (2) business days of such written notice of
termination (net of any unrepaired damage or indemnified amount set forth in
Section 5.1) or may sue for specific performance of Seller’s obligation to
consummate Closing for all of the Properties provided such action is commenced
within thirty (30) days of such default.  In no event shall Sellers be liable
for any contingent, speculative, special, consequential, or punitive damages
that might be alleged or incurred by Buyer.
 
Section 9.2                      In the event of Buyer’s material default
hereunder at or prior to either Closing, upon written notice of the default to
Buyer and Buyer’s failure to cure such default within five (5) business days,
Sellers may as their sole remedy give written notice of termination to Buyer and
retain any and all of the Earnest Money (which shall be forfeited to Sellers and
retained by Sellers as liquidated damages).  Buyer shall have the right to cure
such default for a period not to exceed five (5) calendar days.  As a condition
to cure a Buyer’s default and failure to proceed to Closing as required in this
Agreement, Buyer shall remit to Sellers at the actual Closing an increase in the
Purchase Price in the amount of Five Thousand and No/100ths Dollars ($5,000.00)
per calendar day for each day of any such delay until the Closing; provided,
however, that Buyer shall be allowed to cure such default and proceed to Closing
only within five (5) calendar days following the original Closing Date. In no
event shall Buyer be liable for any consequential damages that might be alleged
by Sellers.  Sellers and Buyer agree that damages in said circumstances are
difficult, if not impossible, to ascertain and that the Earnest Money represents
a reasonable estimation thereof.  The parties acknowledge that a failure to
close under the Fort Lauderdale Property shall result in a material default
hereunder.
 
ARTICLE X
 
 
REAL ESTATE COMMISSIONS
 
Section 10.1                      Except with respect to Sellers’ agreement with
CBRE (“Sellers’ Broker”) to pay Sellers’ Broker a commission in connection with
this sale, Sellers represent to Buyer that they have not engaged any broker or
agent as their agent or representative in this transaction, and Sellers hereby
agree to indemnify and hold harmless Buyer from and against any claim by third
parties (except for Buyer’s Broker) for brokerage commissions, finder's or other
fees relating to the transaction contemplated in this Agreement that are alleged
to be due by the authorization of the indemnifying party.  Except with respect
to Buyer’s agreement with JNL Parking (“Buyer’s Broker”) to pay Buyer’s Broker a
commission in connection with this sale, Buyer represents to Sellers that it has
not engaged any broker or agent as its agent or representative in this
transaction, and Buyer hereby agrees to indemnify and hold harmless Sellers from
and against any claim by third parties (except for Sellers’ Broker) for
brokerage commissions, finder's or other fees relating to the transaction
contemplated in this Agreement that are alleged to be due by the authorization
of the indemnifying party.  This Section 10.1 shall survive the Closing or any
earlier termination of this Agreement.
 
ARTICLE XI
 
 
NOTICES
 
Section 11.1                      Any notice to be given by any party to this
Agreement shall be in writing and shall be deem received when delivered
personally or deposited in the United States Mail, certified or registered mail,
postage prepaid, or delivered to a nationally recognized overnight carrier for
next day delivery with a valid and paid (or charged to sender) address/delivery
label, addressed as follows:
 
If to Seller:                                c/o CoveredBridge Ventures
 
630 West Germantown Pike, Suite 300
 
Plymouth Meeting, PA 19462
 
Attn: PJ Yeatman/Urdang
 


 
With copy to:                                           Klehr Harrison Harvey
Branzburg LLP
 
1835 Market Street, Suite 1400
 
Philadelphia, PA  19103
 
Attn: Bradley A. Krouse, Esq.
 


 
If to Buyer:                                MVP REIT, Inc.
 
8880 W. Sunset Road, Suite 240
 
Las Vegas, NV 89148
 
Attn: Daniel Stubbs
 


 
With a copy to:                                           Craig D. Burr, Esq.
 
8880 West Sunset Road, Suite 210
 
Las Vegas, NV 89148
 


 
If to Escrow Company
 
or Title Company:                                First American Title Insurance
Company
 
Two Liberty Place
 
50 South 16th Street, Suite 3010
 
Philadelphia, Pennsylvania USA 19102
 
Attn: Adam B. Cutler, Esq.
 


or to such other place or places (in the U.S.A.) as may be designated in writing
by Sellers to Buyer or Buyer to Sellers.


ARTICLE XII
 
 
MISCELLANEOUS
 
Section 12.1                      This Agreement shall be binding upon, and
shall inure to the benefit of, the respective parties, their successors and
assigns.  Buyer may not assign this Agreement without Sellers’ prior written
consent, which may be withheld in Seller’s sole discretion; provided, however,
that Buyer may assign this Agreement to Buyer’s affiliates so long as the
affiliate entity is majority owned or controlled by Michael Shustek. No
assignment of this Agreement or Buyer’s rights hereunder shall relieve Buyer of
its liabilities under this Agreement.  Sellers shall have no obligation to
recognize any authorized assignment made by Buyer (including any assignee of the
original Buyer named herein) unless and until Sellers are furnished with a true
and complete copy of such assignment. Any assignment of this Agreement in
violation of the foregoing provisions shall at Sellers’ option be null and
void.  Anything to the contrary contained herein, Buyer shall indemnify and hold
Seller harmless from any and all transfer tax imposed as a result of any
permitted assignment of this Agreement.
 
Section 12.2                      This Agreement shall be construed in
accordance with the laws of the State of New York.
 
Section 12.3                      TIME IS OF THE ESSENCE IN THIS AGREEMENT.
 
Section 12.4                      If any provision of this Agreement shall be
held or deemed to be or shall, in fact, be illegal, inoperative or
unenforceable, the same shall not affect any other provision or provisions
herein contained or render the same invalid, inoperative or unenforceable to any
extent whatsoever.
 
Section 12.5                      This Agreement sets forth the entire agreement
between the parties hereto and no prior written or oral statements, agreements
or understandings not incorporated herein shall be recognized or enforced.  This
Agreement shall not be amended or modified, except by written instrument
executed by Sellers and Buyer.
 
Section 12.6                      Buyer or Sellers shall have the right at any
time on or before a Closing to request that the other party cooperate with it to
effect a like-kind exchange which qualifies for tax-free treatment under Section
1031 of the Internal Revenue Code of 1986, as amended.  Upon such request by
Buyer or Sellers, the parties agree to cooperate with each other in structuring
any such exchange and to execute such documents as may be reasonably necessary
for such exchange at no cost, expense or liability to the non-exchanging
party.  The party requesting such exchange further agrees to indemnify and hold
the other party free and harmless from, and indemnify against, any costs,
expense or liability, including without limitation reasonable attorney fees,
resulting from the exchange transaction.  In the event Buyer or Sellers do not
request a like-exchange, Sellers shall sell the Properties to Buyer upon the
terms provided herein. The dates and time limits set forth in this Agreement
shall apply and remain of the essence in the event of a like-kind exchange.
 
Section 12.7                      In the event that either party to this
Agreement makes demand upon Escrow Company for tender of the Earnest Money and
interest thereon held by Escrow Company, Escrow Company shall give written
notice to the other party as provided herein.  If, within five (5) days
following delivery of such notice, Escrow Company has not received notice of any
objection to the disbursement of the Earnest Money and interest from the other
party, Escrow Company shall disburse the Earnest Money and interest in
accordance with the instructions it has received.  A party's failure to object
to such disbursement shall not be deemed to be a waiver of its right to assert a
claim against the other party to any Earnest Money or interest so disbursed;
provided, however, such failure to object shall relieve Escrow Company of any
liability for disbursing the funds as set forth in this Section 12.7.  In the
event any dispute should arise with regard to the Earnest Money tendered to
Escrow Company as provided in Section 2.2 hereof, Escrow Company shall be
entitled to deposit the same with a court of competent jurisdiction in state or
federal court in the State of New York, and thereafter be relieved of all
obligations under this Agreement.  In performing any of its duties hereunder,
Escrow Company shall not incur any liability to any party for any damage, loss
or expense, except for willful default, gross negligence, or breach of
trust.  Buyer and each Seller jointly and severally agree to indemnify and hold
Escrow Company harmless against any and all other losses, claims, damages,
liabilities and expenses including, without limitation, reasonable attorneys'
fees, which may be imposed upon Escrow Company or incurred by Escrow Company in
connection with the performance of its duties hereunder, except for willful
default, gross negligence, or breach of trust.  As between Buyer and Sellers,
the prevailing party in any action regarding the Earnest Money shall be entitled
to recover from the other party all amounts which it has paid under its
indemnity in the preceding sentence and shall further be entitled to recover all
court costs and reasonable attorney's fees incurred with respect to resolution
of the dispute.
 
Section 12.8                      If suit is brought as a result of the parties
entering into this Agreement, the losing party shall pay to the prevailing party
all reasonable expenses incurred in pursuing such suit, including reasonable
attorney’s fees.
 
Section 12.9                      Whenever a deadline for performance under this
Agreement falls on a Saturday, Sunday or legal holiday recognized by state or
federal law, the party’s obligation for performance shall be postponed to the
next business day.
 
Section 12.10                                With respect to the Fort Lauderdale
Property, the parties acknowledge that:
 
Radon is a naturally occurring radioactive gas that, when it has accumulated in
a building of sufficient quantities, may present health risks to persons who are
exposed to it over time.  Levels of radon that exceed federal and state
guidelines have been found in buildings in Florida.  Additional information
regarding radon and radon testing may be obtained from your county health
department.
 
Section 12.11                                All documents and information
furnished by Sellers to Buyer in the course of its investigation of the subject
Properties shall be treated as confidential information; provided, however, that
Buyer may deliver and share such information with its officers, employees,
contractors, lenders and attorneys for the purpose of completing the transaction
contemplated herein and so long as such recipients of the information maintain
the same level of confidentiality as is required of Buyer.  All documents and
information provided to Sellers by Buyer shall be treated as confidential
information provided, however, that Sellers may deliver and share such
information with its officers, employees, contractors, lenders and attorneys for
the purpose of completing the transaction contemplated herein and so long as
such recipients of the information maintain the same level of confidentiality as
is required of Sellers.
 
Section 12.12                                All references to the word “days”
shall mean calendar days unless expressly stated otherwise.
 
Section 12.13                                This Agreement may be executed by
the parties hereto in any number of separate counterparts, all of which, when
delivered, shall together constitute one and the same Agreement.  Email,
Facsimile or telecopied signatures may be relied upon as originals.
 


 


 
[Remainder of Page Left Intentionally Blank]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
 


 
BUYER:
 


 
MVP PF FORT LAUDERDALE 2013 LLC,
 
a Nevada limited liability company
 


 
Signed by Buyer this
 
Date:  ________________________                                                                           By:           ______________________________________
 
Name:           Michael Shustek
 
Title:           Authorized Person
 


 


 
MVP PF BALTIMORE 2013 LLC,
 
a Nevada limited liability company
 


 


 
By:           ______________________________________
 
Name:           Michael Shustek
 
Title:           Authorized Person
 


 


 
MVP PF KANSAS CITY 2013 LLC,
 
a Nevada limited liability company
 


 


 
By:           ______________________________________
 
Name:           Michael Shustek
 
Title:           Authorized Person
 


 


 
MVP PF ST. LOUIS 2013 LLC,
 
a Nevada limited liability company
 


 


 
By:           ______________________________________
 
Name:           Michael Shustek
 
Title:           Authorized Person
 


 
MVP PF MEMPHIS POPLAR 2013 LLC,
 
a Nevada limited liability company
 


 


 
By:           ______________________________________
 
Name:           Michael Shustek
 
Title:           Authorized Person
 


 


 
MVP PF MEMPHIS COURT 2013 LLC,
 
a Nevada limited liability company
 


 


 
By:           ______________________________________
 
Name:           Michael Shustek
 
Title:           Authorized Person
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
 


 


 


 
SELLERS:
 


 
OC PARKING FORT LAUDERDALE LLC,
 
a Delaware limited liability company
 
Signed by Sellers this
 
Date:  ________________________                                                                           By:           ______________________________________
 
Name:           Pennock J. Yeatman
 
Title:           Authorized Person
 


 


 
OC PARKING BALTIMORE LLC,
 
a Delaware limited liability company
 


 
By:           ______________________________________
 
Name:           Pennock J. Yeatman
 
Title:           Authorized Person
 


 


 
OC PARKING MEMPHIS POPLAR LLC,
 
a Delaware limited liability company
 


 
By:           ______________________________________
 
Name:           Pennock J. Yeatman
 
Title:           Authorized Person
 


 


 
OC PARKING KANSAS CITY LLC,
 
a Delaware limited liability company
 


 
By:           ______________________________________
 
Name:           Pennock J. Yeatman
 
Title:           Authorized Person
 


 


 
OC PARKING MEMPHIS COURT LLC,
 
a Delaware limited liability company
 


 
By:           ______________________________________
 
Name:           Pennock J. Yeatman
 
Title:           Authorized Person
 


 


 
OC PARKING ST. LOUIS LLC,
 
a Delaware limited liability company
 


 
By:           ______________________________________
 
Name:           Pennock J. Yeatman
 
Title:           Authorized Person
 


 


 


 
ESCROW COMPANY ACKNOWLEDGES RECEIPT OF THE EARNEST MONEY AND AGREES TO HOLD THE
SAME PURSUANT TO THE TERMS OF THIS AGREEMENT.
 


 
ESCROW COMPANY:
 


 
First American Title Insurance Company
 


 
By:           ________________________________________
 
Name:           ________________________________________
 
Title:           ________________________________________
 
Date:           ________________________________________
 
 
 
 

 
 

--------------------------------------------------------------------------------

 



 


 
 
Schedule 1.20
 
 
Sales Price Allocation
 
 


 
Property
Purchase Price
Closing Date
Earnest Money Allocation
208 SE 6th Street, Ft. Lauderdale, FL
$3,400,000
July 31, 2013
$500,000
1300 Spruce Street, St. Louis, MO
$2,000,000
September 10, 2013
$500,000
212 Poplar Avenue, Memphis, TN
$2,000,000
216 Court Avenue, Memphis, TN
$1,000,000*
1130 Holmes Street, Kansas City, MO
$2,800,000
208 Water Street, Baltimore, MD
$2,300,000*

 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 
* Sellers reserve the right to approve any allocation with respect to the
Memphis Court Property and the Baltimore Property.
 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 
 
PROPERTY DESCRIPTION
 


 
[see attached]
 


 

 
 

--------------------------------------------------------------------------------

 

1130 Holmes Street, Kansas City, MO
 


 
LOTS 57, 58, 59, 60, 61, 62, 63 AND 64, OF BLOCK 19, CONTINUATION OF SMART'S
ADDITION NO. 3, A SUBDIVISION IN KANSAS CITY, JACKSON COUNTY, MISSOURI, AND THE
EAST 5 FEET OF THE VACATED ALLEY NEXT EAST OF CHERRY STREET AND WEST OF HOLMES
STREET BETWEEN E 11TH AND E 12TH STREET, ALONG AND ADJACENT TO THE WEST SIDE OF
THE ABOVE REFERENCED LOTS.
 


 

 
 

--------------------------------------------------------------------------------

 

1300 Spruce Street, St. Louis, MO
 


 
A PART OF LOT 2, OF ALLRIGHT, SUBDIVISION, AND IN CITY BLOCK 215W, PER THE
RECORDED PLAT THEREOF IN PLAT BOOK 71 AT PAGE 33, OF THE RECORDERS OFFICE OF,
CITY OF ST. LOUIS MISSOURI, BEING MORE PARTICULARLY DESCRIBED AS:
 


 
BEGINNING AT THE NORTHEAST CORNER OF LOT 2, ALLRIGHT SUBDIVISION; THENCE SOUTH
00 DEGREES 12 MINUTES 05 SECONDS WEST 427.82 FEET; THENCE NORTH 90 DEGREES 00
MINUTES 00 SECONDS WEST 123.64 FEET; THENCE NORTH 00 DEGREES 00 MINUTES 05
SECONDS EAST 125.15 FEET TO THE POINT OF BEGINNING, CONTAINING 1.22 ACRES OR
53,153 SQUARE FEET, MORE OR LESS, SUBJECT TO ANY AND ALL ENCUMBRANCES AND RIGHTS
RECORDED OR UNRECORDED.
 


 


 

 
 

--------------------------------------------------------------------------------

 

208 SE 6th Street, Fort Lauderdale, FL
 


 
PARCEL A: LOT 1, LESS THE NORTH 130.00 FEET AND LESS THE EAST 20.00 FEET
THEREOF; AND LOT 2, LESS THE EAST 20.00 FEET THEREOF; AND LOTS 3 AND 5, LESS THE
NORTH 130.00 FEET THEREOF; AND LOT 7, LESS THE NORTH 15.00 FEET THEREOF; AND ALL
OF LOTS 4, 6, 8, ALL IN BLOCK 1, BRYAN-MARSHALL RAWLINS SUBDIVISION OF BLOCK 56,
TOWN OF FORT LAUDERDALE, FLORIDA, ACCORDING TO THE PLAT THEREOF, RECORDED IN
PLAT BOOK 1, PAGE 63, OF THE PUBLIC RECORDS OF MIAMI-DADE COUNTY, FLORIDA; SAID
LANDS SITUATE, LYING AND BEING IN BROWARD COUNTY, FLORIDA; LESS: THE SOUTH 50
FEET OF LOT 2, LESS THE EAST 20 FEET, AND THE SOUTH 50 FEET OF LOT 4 OF THE
SUBDIVISION OF LOT 1 OF BLOCK 56 OF THE TOWN OF FORT LAUDERDALE, RECORDED IN
PLAT BOOK 1, PAGE 63, OF THE PUBLIC RECORDS OF
 
MIAMI-DADE COUNTY, FLORIDA; SAID LANDS SITUATE, LYING AND BEING IN BROWARD
COUNTY, FLORIDA; AND THE SOUTH 50 FEET OF LOT 6 OF THE SUBDIVISION OF LOT 1 IN
BLOCK 56 OF THE TOWN OF FORT LAUDERDALE, ACCORDING TO THE PLAT THEREOF, RECORDED
IN PLAT BOOK 1, PAGE 63, OF THE PUBLIC RECORDS OF MIAMI-DADE COUNTY, FLORIDA;
SAID LANDS SITUATE, LYING AND BEING IN BROWARD COUNTY, FLORIDA. PARCEL B: THE
SOUTH 50 FEET OF LOT 2, LESS THE EAST 20 FEET, AND THE SOUTH 50 FEET OF LOT 4 OF
THE SUBDIVISION OF LOT 1 OF BLOCK 56 OF THE TOWN OF FORT LAUDERDALE, RECORDED IN
PLAT BOOK 1, PAGE 63, OF THE PUBLIC RECORDS OF MIAMI-DADE COUNTY, FLORIDA; SAID
LANDS SITUATE, LYING AND BEING IN BROWARD COUNTY, FLORIDA; AND THE SOUTH 50 FEET
OF LOT 6 OF THE SUBDIVISION OF LOT 1 IN BLOCK 56 OF THE TOWN OF FORT LAUDERDALE,
ACCORDING TO THE PLAT THEREOF, RECORDED IN PLAT BOOK 1, PAGE 63, OF THE PUBLIC
RECORDS OF MIAMI-DADE
 
COUNTY, FLORIDA; SAID LANDS SITUATE, LYING AND BEING IN BROWARD COUNTY, FLORIDA.
 


 

 
 

--------------------------------------------------------------------------------

 

212 Poplar Avenue, Memphis, TN
 


 
PARCEL I
 


 
BEGINNING AT A POINT ON THE NORTH SIDE OF POPLAR STREET 177 FEET EAST FROM
FOURTH ALLEY, SAID POINT BEING THE SOUTHEAST CORNER OF THE F. G. GOODYEAR LOT;
RUNNING THENCE EASTWARDLY WITH THE NORTH LINE OF POPLAR STREET 163 FEET TO THE
SOUTHEAST CORNER OF LOT 19 OF THE DIVISION BETWEEN STITH N. NELSON AND LOUISE V.
NELSON, HEIRS AT LAW OF S. M. NELSON, DECEASED; THENCE NORTHWARDLY AT RIGHT
ANGLES WITH POPLAR STREET 148 ½ FEET TO AN ALLEY; THENCE WESTWARDLY WITH SAID
ALLEY 163 FEET; THENCE SOUTHWARDLY 148 ½ FEET TO THE POINT OF BEGINNING.
 


 
PARCEL II
 


 
PART OF LOTS 20 AND 21, S. M. NELSON SUBDIVISION OF COUNTRY LOT NO. 472, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:
 


 
BEGINNING AT A POINT IN THE NORTH LINE OF POPLAR AVENUE 340 FEET EAST OF THE
EAST LINE OF NORTH COURT HOUSE ALLEY, WHICH IS THE FIRST ALLEY EAST OF NORTH
THIRD STREET; THENCE EAST WITH THE NORTH LINE OF POPLAR AVENUE 90.75 FEET TO A
POINT; THENCE NORTH AT RIGHT ANGLES TO POPLAR AVENUE 148.5 FEET TO THE SOUTH
LINE OF AN ALLEY; THENCE WEST WITH THE SOUTH LINE OF SAID ALLEY AND PARALLEL TO
POPLAR AVENUE 90.75 FEET TO A POINT; THENCE SOUTH 148.5 FEET TO THE POINT OF
BEGINNING.
 


 
PARCEL III
 


 
BEGINNING AT A POINT IN THE NORTH LINE OF POPLAR AVENUE, BEING THE SOUTHWEST
CORNER OF A BRICK BUILDING IMMEDIATELY EAST OF THE PROPERTY CONVEYED BY BERTHA
K. DIX TO CONTINENTAL GIN COMPANY BY DEED OF RECORD IN BOOK 1522, PAGE 586;
RUNNING THENCE NORTHWARDLY WITH THE WEST LINE OF SAID BRICK BUILDING AND
CONTINUING IN ALL A DISTANCE OF 148.5 FEET TO AN IRON PIN IN THE FIRST ALLEY
NORTH OF POPLAR AVENUE, SAID IRON PIN BEING IN THE NORTHWEST CORNER OF THE
PROPERTY OWNED BY THE GRANTOR IN QUIT CLAIM DEED OF RECORD IN BOOK 1519, PAGE
533 AND THE NORTHEAST CORNER OF SAID PROPERTY CONVEYED TO CONTINENTAL GIN
COMPANY; RUNNING THENCE SOUTHWARDLY 148.5 FEET TO A POINT IN THE NORTH LINE OF
POPLAR AVENUE THE SOUTHEAST CORNER OF SAID PROPERTY CONVEYED TO CONTINENTAL GIN
COMPANY BY DEED OF RECORD IN BOOK 1522, PAGE 586, SAID POINT BEING THREE INCHES
WEST OF THE SOUTHWEST CORNER OF SAID BRICK BUILDING.
 


 

 
 

--------------------------------------------------------------------------------

 

208 Water Street, Baltimore, MD
 


 
ALL THAT PROPERTY LOCATED IN BALTIMORE CITY, MARYLAND, WARD 04, SECTION II,
BLOCK 0662, LOT 11/1 IA COMMONLY KNOWN AS 208 WATER STREET MORE PARTICULARLY
DESCRIBED AS FOLLOWS, THAT IS TO SAY: BEGINNING FOR THE SAME ON THE SOUTH SIDE
OF REDWOOD STREET, AT THE DISTANCE OF ONE HUNDRED AND TEN FEET EASTERLY FROM THE
SOUTHEAST CORNER OF REDWOOD AND CALVERT STREETS, SAID BEGINNING BEING AT THE
NORTHEAST COMER OF THE BRICK BUILDING ERECTED ON THE LOT NEXT ADJOINING THERETO
ON THE WEST; AND RUNNING THENCE SOUTHERLY BINDING ALONG THE EAST SIDE OF SAID
BUILDING, SIXTY-TWO FEET THREE INCHES TO A CORNER OF SAID BUILDING, THENCE
WESTERLY, BINDING ALONG THE SOUTH SIDE OF SAID BUILDING ONE FOOT SIX INCHES TO
THE EAST SIDE OF A WALL THERE ERECTED; THENCE SOUTHERLY, BINDING ALONG THE EAST
SIDE OF SAID WALL, SIXTEEN FEET FOUR INCHES TO THE END THEREOF; THENCE WESTERLY
BINDING ALONG THE SOUTH SIDE OF ANOTHER WALL THREE FEET THREE AND ONE-QUARTER
INCHES TO INTERSECT A LINE DRAWN NORTHERLY FROM THE NORTH SIDE OF WATER STREET,
ALONG THE EAST SIDE OF THE BRICK BUILDING ON THE LOT NEXT ADJOINING THERETO ON
THE WEST, FRONTING ON WATER STREET, AND IN CONTINUATION THEREOF; THENCE
SOUTHERLY, BINDING ALONG SAID LINE SO DRAWN REVERSELY, NINETY-EIGHT FEET THREE
INCHES TO THE NORTH SIDE OF WATER STREET, WHICH POINT IS DISTANT ONE HUNDRED AND
SEVEN FEET THREE AND ONE QUARTER INCHES EASTERLY FROM THE NORTHEAST CORNER OF
CALVERT AND WATER STREETS; THENCE EASTERLY BINDING ON THE NORTH SIDE OF WATER
STREET, ONE HUNDRED AND THREE FEET THREE AND THREE-QUARTER INCHES TO THE
SOUTHWEST CORNER OF THE BRICK BUILDING ERECTED ON THE LOT NEXT ADJOINING THERETO
ON THE EAST; THENCE NORTHERLY, BINDING ALONG THE WEST SIDE OF SAID BUILDING AND
CONTINUING THE SAME COURSE, AND IN PART ALONG THE WEST SIDE OF THE BUILDINGS
ERECTED ON THE LOTS NEXT ADJOINING THERETO ON THE EAST, IN ALL, ONE HUNDRED AND
TWENTY FEET SIX INCHES TO THE SOUTH SIDE OF THE BUILDING ERECTED ON THE LOT NEXT
ADJOINING THERETO ON THE NORTH, FRONTING ON REDWOOD STREET: THENCE WESTERLY,
BINDING ALONG THE SOUTH SIDE OF SAID BUILDING AND CONTINUING THE SAME COURSE,
FIFTY-FIVE FEET THREE INCHES, SAID POINT BEING ONE HUNDRED AND TWENTY FEET AND
ONE-HALF INCHES NORTHERLY FROM THE NORTH SIDE OF WATER STREET: THENCE NORTHERLY.
SIX AND THREE-QUARTER INCHES: THENCE WESTERLY, AND IN PART BINDING ALONG THE
SOUTH SIDE OF THE BRICK BUILDING ERECTED ON THE LOT NEXT ADJOINING THERETO ON
THE NORTH, FRONTING ON THE REDWOOD STREET TWENTY-FOUR FEET EIGHT INCHES TO THE
SOUTHWEST SIDE OF SAID LAST MENTIONED BUILDING, FIFTY-FIVE FEET FIVE AND
ONE-QUARTER INCHES TO THE SOUTH SIDE OF REDWOOD STREET THENCE WESTERLY. BINDING
ALONG THE SOUTH SIDE OF REDWOOD STREET, TWENTY-TWO FEET TO THE PLACE OF
BEGINNING. THE IMPROVEMENTS THEREON BEING KNOWN AS NO. 208 WATER STREET AND NO.
217 E. REDWOOD STREET.
 


 
BEING THE SECOND OF THE TWO PARCELS DESCRIBED IN THAT CERTAIN DEED DATED
DECEMBER 28, 1994 AND RECORDED AMONG THE LAND RECORDS IN AFORESAID LIBER 4667,
FOLIO 35, PURSUANT TO WHICH THE SAID PROPERTY WAS GRANTED AND CONVEYED BY
BRO\\/11 REDWOOD LIMITED PARTNERSHIP UNTO REDWATER LIMITED PARTNERSHIP THEREBY
MERGING FEE SIMPLE TITLE IN REDWATER LIMITED PARTNERSHIP WHICH ENTITY HAD
PREVIOUSLY HELD LEASEHOLD TITLE TO THE PROPERTY PURSUANT TO A GROUND LEASE DATED
AUGUST 18, 1982 AND RECORDED AS AFORESAID IN LIBER 4222 AT FOLIO 184 AND AMENDED
BY AMENDMENT DATED JULY 22, 1985 WHICH AMENDMENT WAS RECORDED AS AFORESAID IN
LIBEL' 617. FOLIO 686. THE SAID GROUND LEASE HAVING BEEN TERMINATED BY VIRTUE OF
THE AFOREMENTIONED DEED.
 


 
THE AFORESAID DESCRIBED PROPERTY BEING FURTHER DESCRIBED AS "LOTS II AND II A"
ON THAT CERTAIN SUBDIVISION PLAT CAPTIONED "AMENDED SUBDIVISION PLAT. MAY 9,
1985, REDWOOD TOWER. NO. 217, 219-231, EAST REDWOOD STREET. NO. 208 WATER
STREET. LOTS 10, LOA; 11, 11A; 11B, BLOCK 662. SECTION II WARD 4, BALTIMORE.
MARYLAND" WHICH PLAT WAS RECORDED AMONG THE LAND RECORDS AFORESAID ON JULY 19.
1985 IN PLAT RECORD BOOK SEB NO. 3016. SAID PROPERTY BEING KNOWN AS 208 WATER
STREET. A MULTI-STORY PARKING GARAGE, TOGETHER WITH AND SUBJECT TO THE TERMS AND
CONDITIONS OF THOSE INSTRUMENTS RECORDED AS AFORESAID IN LIBER 0617 AT PAGE 518;
LIBER 0617 AT PAGE 565; LIBER 0617 AT PAGE 607; LIBER 0617 AT PAGE 648; AND
LIBER 0617 AT PAGE 661, ALL DATED AS OF JULY 22, 1985.
 


 
SAVING AND EXCEPTING THEREFROM THE FOLLOWING PARCEL IIB DESCRIBED AS FOLLOWS.
THAT IS TO SAY:
 


 
ALL THAT LOT OR PARCEL OF LAND ORIGINALLY CONTAINING A TWO-STORY OFFICE BUILDING
AND KNOWN AS 217 EAST REDWOOD STREET, BALTIMORE CITY. MARYLAND, WHICH PARCEL IS
ALSO DESCRIBED IN THOSE TWO DEEDS EACH DATED JULY 22, 1985, THE FIRST FROM
REDWATER LIMITED PARTNERSHIP TO REDWOOD TOWER ASSOCIATES. LIMITED PARTNERSHIP
AND RECORDED AS AFORESAID IN LIBEL' 0617 AT FOLIO 518 AND THE SECOND BEING FROM
BROWN REDWOOD LIMITED PARTNERSHIP TO REDWOOD TOWER ASSOCIATES. LIMITED
PARTNERSHIP AND RECORDED AS AFORESAID IN LIBEL' 061 7 AT FOL IO 565 AND FURTHER
BEING THE PARCEL DESCRIBED AS "PART I" ON EXHIBIT A TO THAT CERTAIN SUBSTITUTE
TRUSTEES DEED DATED JUNE 2, 1992 MADE BY RICHARD W. KLEIN, JR. AND GRANT R.
BERNING, SUBSTITUTE TRUSTEES, AS GRANTOR TO REDWOOD TOWER LIMITED PARTNERSHIP,
AS GRANTEE, AND RECORDED AS AFORESAID IN LIBER 3271 AT FOLIO 00 I, THE SAME
BEING A PART OF THE PARCEL DESIGNATED AS "LOT 1113" ON THAT CERTAIN SUBDIVISION
PLAT CAPTIONED "AMENDED SUBDIVISION PLAT, MAY 9,1985, REDWOOD TOWER, NO. 217,
219-23 I EAST REDWOOD STREET. NO. 208 WATER STREET, LOTS 10, LOA; 11, 11A; 1113,
BLOCK 662, SECTION 11, WARD 4, BALTIMORE, MARYLAND" RECORDED AMONG THE LAND
RECORDS OF THE CITY ON JULY 19, 1985 IN PLAT RECORD BOOK SEB NO. 3016. SAID
PORTION OF LOT 11B CONTAINING 1,244 SQUARE FEET, MORE OR LESS. TOGETHER WITH
EXISTING IMPROVEMENTS THEREON; AND ALL THAT PORTION OF THE PROPERTY CONVEYED BY
DEED DATED JULY 22, 1985 AND RECORDED AMONG THE LAND RECORDS OF BALTIMORE CITY.
MARYLAND IN LIBER 617, PAGE 518, FROM REDWATER LIMITED PARTNERSHIP TO REDWOOD
TOWER ASSOCIATES LIMITED PARTNERSHIP, AND BY DEED FROM BROWN REDWOOD LIMITED
PARTNERSHIP TO REDWOOD TOWER LIMITED PARTNERSHIP DATED JULY 22, 1985, RECORDED
AMONG THE LAND RECORDS OF BALTIMORE CITY, MARYLAND IN LIBER 617. PAGE 565,
CONSISTING OF THE AIR RIGHTS WHICH LIE ABOVE A HORIZONTAL PLACE WHICH STARTS AT
ELEVATION 91.72 BASED ON CITY OF BALTIMORE BUREAU OF SURVEYS DATUM. CONTAINING
17.080 SQUARE FEET. MORE OR LESS: AND SUBJECT TO THE CASEMENTS. TERMS AND
PROVISIONS OF SAID DEEDS.
 


 
ALSO SAVING AND EXCEPTING THEREFROM THE FOLLOWING OUTCONVEYED PARCEL 10/10A
DESCRIBED IN THE DEED DATED OCTOBER 31.2002 FROM REDWATER LIMITED PARTNERSHIP
ONTO VICKERS BUILDING, LLC RECORDED AMONG THE LAND RECORDS OF BALTIMORE CITY.
MARYLAND IN LIBER F.M.C. NO. 3103. FOLIO 505 AND FURTHER DESCRIBED AS FOLLOWS.
THAT IS TO SAY:
 


 
BEGINNING FOR THE SAME ON THE SOUTH SIDE OF REDWOOD STREET AT THE DISTANCE OF
ONE HUNDRED THIRTY-TWO FEET EASTERLY FROM THE SOUTHEAST CORNER OF REDWOOD AND
CALVERT STREET AND FUNNING THENCE SOUTHERLY BINDING ON THE WEST SIDE OF THE WEST
WALL OF THE BUILDING ERECTED ON THE LOT NOW BEING DESCRIBED FIFTY-FIVE FEET AND
ONE-QUARTER INCHES TO THE SOUTHWEST CORNER OF SAID BUILDING THENCE EASTERLY
PARALLEL WITH REDWOOD STREET TWENTY-FOUR FEET EIGHT INCHES THENCE SOUTHERLY SIX
AND THREE-QUARTERS INCHES. THENCE EASTERLY FIFTY-FIVE FEET THREE INCHES TO A
POINT DISTANT ONE HUNDRED SIX FEET WESTERLY FROM THE WEST SIDE OF SOUTH STREET
AND FIFTY-FIVE FEET TWO AND ONE-HALF INCHES SOUTHERLY FROM THE SOUTH SIDE OF
REDWOOD STREET, THENCE NORTHERLY BINDING ALONG THE EAST SIDE OF THE EAST WALL OF
THE BUILDING ERECTED ON THE LOT NOW BEING DESCRIBED AND TO AND ALONG THE WEST
SIDE OF AN ALLEY SIX FEET WIDE PARALLEL WITH THE DISTANT ONE HUNDRED SIX FEET
WESTERLY FROM THE WEST SIDE OF SOUTH STREET IN ALL FIFTY-FIVE FEET TWO AND
ONE-HALF INCHES TO REDWOOD STREET, AND THENCE WESTERLY BINDING ON THE SOUTH SIDE
OF REDWOOD STREET SEVENTY-NINE FEET TEN AND ONE HALF INCHES TO THE PLACE OR
BEGINNING. THE IMPROVEMENTS THEREON BEING KNOWN AS NOS. 219-231 EAST REDWOOD
STREET.
 


 
SAVING AND EXCEPTING FROM THE AFORESAID PARCEL 10/10A THE AIR RIGHTS PROPERTY
BEING A PART OF THE LEGAL DESCRIPTION OF PARCEL 11B ABOVE DESCRIBED AS FOLLOWS,
THAT IS TO SAY:
 


 
ALL THAT PORTION OF THE PROPERTY CONVEYED BY DEED DATED JULY 22,1985 AND
RECORDED AMONG THE LAND RECORDS OF BALTIMORE CITY, MARYLAND IN LIBER 617, PAGE
518, FROM REDWATER LIMITED PARTNERSHIP TO REDWOOD TOWER ASSOCIATES LIMITED
PARTNERSHIP, AND BY DEED FROM BROWN REDWOOD LIMITED PARTNERSHIP TO REDWOOD TOWER
LIMITED PARTNERSHIP DATED JULY 22,1985, RECORDED AMONG THE LAND RECORDS OF
BALTIMORE CITY, MARYLAND IN LIBER 617. PAGE 565, CONSISTING OF THE AIR RIGHTS
WHICH LIE ABOVE A HORIZONTAL PLACE WHICH STARTS AT ELEVATION 91.72 BASED ON CITY
OF BALTIMORE BUREAU OF SURVEYS DATUM, CONTAINING 17,080 SQUARE FEEL, MORE OR
LESS; AND SUBJECT TO THE EASEMENTS, TERMS AND PROVISIONS OF SAID DEEDS.
 


 

 
 

--------------------------------------------------------------------------------

 

216 Court Street, Memphis, TN
 


 
PARCEL I
 


 
PART OF LOT 562 IN LOT 479, CITY OF MEMPHIS, SHELBY COUNTY, TENNESSEE,
PARTICULARLY DESCRIBED AS FOLLOWS:
 


 
BEGINNING AT THE SOUTHWEST CORNER OF LOT 562 IN LOT 479 ON THE NORTH SIDE OF
COURT AVENUE, 181 1/2 FEET EAST OF THE ALLY NEXT EAST OF NORTH THIRD STREET;
THENCE EAST WITH THE NORTH LINE OF COURT AVENUE 60 FEET; THENCE NORTH 148 1/2
FEET TO AN ALLEY; THENCE WEST WITH THE SOUTH LINE OF SAID ALLEY 60 FEET; THENCE
SOUTH 148 1/2 FEET TO THE POINT OF BEGINNING.
 


 
PARCEL II
 


 
PART OF LOT 562 IN COUNTRY LOT 479, MORE PARTICULARLY DESCRIBED AS FOLLOWS:
 


 
BEGINNING AT A POINT IN THE NORTH LINE OF COURT AVENUE 241.6 FEET EAST OF THE
EAST LINE OF NORTH COURTHOUSE (FOURTH) ALLEY; THENCE EAST WITH SAID NORTH LINE
OF COURT AVENUE 30 FEET TO A POINT; THENCE NORTH, PARALLEL WITH NORTH COURTHOUSE
ALLEY, A DISTANCE OF 148 1/2 FEET TO A POINT IN THE SOUTH LINE OF AN ALLEY;
THENCE WEST WITH THE SAID SOUTH LINE 30 FEET TO A POINT; THENCE SOUTH 148 1/2
FEET TO THE POINT OF
 
BEGINNING.
 


 
PARCEL III
 


 
THE EAST 30 FEET OF THE WEST 120 FEET OF LOT 562 IN COUNTRY LOT 479 ON THE PLAN
OF THE CITY OF MEMPHIS, MORE PARTICULARLY DESCRIBED AS FOLLOWS:
 


 
BEGINNING AT A POINT IN THE SOUTH LINE OF COURT AVENUE 271.5 FEET, MORE OR LESS,
EAST OF FOURTH ALLEY; THENCE NORTH 148.5 FEET TO THE SOUTH LINE OF ANOTHER
ALLEY; THENCE EAST, ALONG THE SOUTH LINE OF SAID LAST MENTIONED ALLEY, 30 FEET;
THENCE SOUTH 148.5 FEET TO A POINT IN SAID NORTH LINE OF COURT AVENUE; THENCE
WEST ALONG SAID NORTH LINE OF COURT AVENUE 30 FEET TO THE POINT OF BEGINNING.
 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT B
 
 
PERMITTED EXCEPTIONS
 
 
[see attached]
 

 
 

--------------------------------------------------------------------------------

 

1130 Holmes Street, Kansas City, MO
 


 
1.
Real Estate Taxes and Assessments not yet due and payable.



 
2.
Rights of tenants, as tenants only, under that certain Lease Agreement dated as
of March 14, 2012 between OC Parking Kansas City LLC and Central Parking System
of Missouri, Inc., tenant.



 
3.
Any matters disclosed by an ALTA/ACSM survey made by American Surveying &
Mapping Inc. on December 30, 2011 last revised 3/7/2012, designated Job Number
1122901.



 
4.
Terms and provisions of the Redevelopment Plan, (The South Humboldt
Redevelopment Project UR MO 3-2) recorded January 29, 1959 as Document No.
B-294908, in Book B-5169 at Page 86, under Ordinance No. 25516, passed November
4, 1960.



 
5.
Terms, provisions, restrictions and agreements set forth in the Contract to Sell
and Purchase, by and between the Land Clearance For Redevelopment Authority of
Kansas City, Missouri and Eastown, Inc., dated September 6, 1960, recorded
October 7, 1960, as Document No. B-357402, in Book B-5346 at Page 530 and the
First Amendment to Contract to Sell and Purchase dated February 20, 1969,
recorded February 25, 1969, as Document No. K-41982, in Book K-96 at Page 1664
and as contained in the Warranty Deed March 3, 1969, as Document No. K-42605, in
Book K-98 at Page 457.



 
6.
Corporation Easement granted to Kansas City Power and Light Company by the
instrument recorded January 4, 1977, as Document No. K-315055, in Book K-724 at
Page 277.



 
7.
Utility easement in the vacated alley herein described, reserved in Ordinance
No. 47741, vacating the same, a copy of which was recorded June 6,1977 as
Document No. K-329507, in Book K-758 at Page 836.



 
8.
Terms and provisions of the Urban Renewal Plan for the Eastside Urban Renewal
Project Area approved by Ordinance No. 22763 passed June 13, 1958, and as
amended by Ordinance No. 28849 passed June 21, 1963 as disclosed by the Warranty
Deed recorded October 16, 1980, as Document No. K-464230, in Book K-1036 at Page
730.



 
9.
Terms, provisions, covenants, conditions, and any economic activity taxes as set
forth in the Cooperation Agreement For Redevelopment Project Financing dated
November 1, 1995, by and between the City of Kansas City, Missouri and The Tax
Increment Financing Commission of Kansas City, Missouri, regarding the
construction of the Civic Mall Redevelopment Project, notice of which is
provided by instrument recorded December 26, 1995, as Document No. K-1226377, in
Book K-2780 at Page 1740.




 
 

--------------------------------------------------------------------------------

 

1300 Spruce Street, St. Louis, MO
 
 
1.
Real Estate Taxes and Assessments not yet due and payable.



 
2.
Rights of tenants, as tenants only, under that certain Lease Agreement dated as
of March 14, 2012 between OC Parking St. Louis LLC and Central Parking System of
Missouri, Inc.



 
3.
Any matters disclosed by an ALTA/ACSM survey made by Cornerstone Regional
Surveying, LLC of Bock & Clark Network on August 19, 2011, last revised
2/24/2012, designated Job Number 201102143-002.



 
4.
Easement for sewer recorded in Book 734, Page 392.



 
5.
Memorandum and Agreement regarding guaranteed parking according to instrument
recorded in Book 1634M, Page 2819 (Breckenridge Edison Development LLC executed
a partial release of parking rights recorded in Book 11032009, Page 0221.)



 
6.
Temporary construction or improvement easement granted to State of Missouri
acting by and through the Missouri Highways and Transportation Commission dated
March 10, 2009 and recorded in Book 01112010, Page 0391.



 
7.
Easements, restrictions and setback lines as per plat, Plat Book 71, Page 33 and
Plat Book 08202008, Page 34.



 
8.
Aerial Easement filed with Condemnation proceedings being Case No. 90788E in
Division 1 of Circuit Court of the City of St. Louis, as set out of the Allright
Subdivision plat recorded in Plat Book 71, Page 33.



 
9.
Right of way granted to the State of Missouri for piers and bents, according to
Deed recorded in Book 8783, Page 13.




 
 

--------------------------------------------------------------------------------

 

208 SE 6th Street, Fort Lauderdale, FL
 
 
1.
Real Estate Taxes and Assessments not yet due and payable.



 
2.
Rights of tenants, as tenants only, under that certain Lease Agreement dated as
of March 14, 2012 between OC Parking Fort Lauderdale LLC and Central Parking
System of Florida, Inc. and that certain Retail Facility Lease, dated October
10, 2007 by and between OC Parking Fort Lauderdale LLC, as successor-in-interest
to USA Parking System, Inc., and Andrew M. Coffey, PA, as successor-in-interest
to Shelowitz, Shelowitz, Terreel & Coffey, P.A..



 
3.
Any matters disclosed by an ALTA/ACSM survey made by Bock &Clark on 8/29/2011,
last revised 2/21/2012 designated Job Number 201102143-1



 
4.
Easement(s) in favor of Florida Power and Light Company set forth in
instrument(s) recorded in Official Records Book 8343, Page 19.



 
5.
Terms, conditions, and provisions of City of Ft. Lauderdale Removal Agreement
for Future Right of Way, recorded in Official Records Book 15159, Page 902.



 
6.
City of Fort Lauderdale Final Order of the Board of Adjustment recorded in
Official Records Book 44717, Page 1498.


 
 

--------------------------------------------------------------------------------

 

212 Poplar Avenue, Memphis, TN
 
 
1.
Real Estate Taxes and Assessments not yet due and payable.



 
2.
Rights of tenants, as tenants only, under that certain Lease Agreement dated as
of March 14, 2012 between OC Parking Memphis Poplar LLC and Central Parking
System of Tennessee, Inc.



 
3.
Any matters disclosed by an ALTA/ACSM survey made by Denham Land Surveyors, LLC
of the Bock & Clark Network on August 22, 2011, last revised 2/24/2012,
designated Job Number 201102143-7.



 


 

 
 

--------------------------------------------------------------------------------

 

208 Water Street, Baltimore, MD
 
 
1.
Real Estate Taxes and Assessments not yet due and payable.



 
2.
Rights of tenants, as tenants only, under that certain Lease Agreement dated as
of March 14, 2012 between OC Parking Baltimore LLC and Central Parking System of
Maryland, Inc.



 
3.
Any matters disclosed by an ALTA/ACSM survey made by American Surveying &
Mapping Inc. on 12/30/2011, last revised 2/22/2012, designated Job Number
1122901.



 
4.
Terms, provisions and conditions as contained in Deed to Leo R. Vickers, dated
October 5, 1870, recorded as GR 485-437.



 
5.
Terms, provisions, conditions, restrictions, covenants, easements and rights of
way as contained in Deed to Balto Commercial Bank, dated May 16, 1925, recorded
as SCL 4389-429.



 
6.
Terms, provisions, conditions, restrictions, covenants, easements and rights of
way as contained in Agreement by and between Motoramp Garages of Maryland Inc.
and Real Estate Mortgage Trust Company of Missouri, dated May 23, 1927, recorded
as SCL 4834-464.



 
7.
Terms and conditions as contained in Bill of Sale to Redwater Limited
Partnership, dated August 18, 1982, recorded August 27, 1982 in Liber 4222,
folio 176.



 
8.
Terms, provisions, conditions, restrictions, covenants, easements and rights of
way as contained in Deed to Redwood Tower Associates, Limited Partnership, dated
July 22, 1985, and recorded August 15, 1985 in Liber 0617, folio 518.



 
9.
Terms, provisions, conditions, restrictions, covenants, easements and rights of
way as contained in Deed to Redwood Tower Associates, Limited Partnership, dated
July 22, 1985 and recorded August 15, 1985 in Liber 0617, folio 565.



10.
Terms, provisions, conditions, restrictions, covenants, easements and rights of
way as contained in Declaration and Agreement by and between Redwood Tower
Associates, Limited Partnership and Redwater Limited Partnership, dated July 22,
1985, and recorded August 15, 1985 in Liber 0617, page 607.



11.
Terms, provisions, conditions, restrictions, covenants, easements and rights of
way as contained in Parking Garage Covenant, Easement and Agreement by and
between Redwater Limited Partnership and Redwood Tower Associates, Limited
Partnership, dated July 22, 1985 and recorded August 15, 1985, in Liber 0617,
Folio 661.



12.
Terms, provisions, conditions, restrictions, covenants, easements and rights of
way as contained in Reciprocal Use and Occupancy Agreement by and between
Redwood Tower Associates, Limited Partnership and Redwater Limited Partnership,
dated July 22, 1985 and recorded August 15, 1985 in Liber 0617, Page 648.



13.
Terms and conditions as contained in Plat SEB 3016, dated May 9, 1985.



 

 
 

--------------------------------------------------------------------------------

 

216 Court Street, Memphis, TN
 
 
1.
Real Estate Taxes and Assessments not yet due and payable.



 
2.
Rights of tenants, as tenants only, under ) that certain Lease Agreement dated
as of March 14, 2012 between OC Parking Memphis Court LLC and Central Parking
System of Tennessee, Inc..



 
3.
Any matters disclosed by an ALTA/ACSM survey made by All Terrain Surveying, LLC,
of the American National Network on December 21, 2011, last revised 3/7/2012,
designated Job Number 20110318-1.





 


 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT C
 
BILL OF SALE
 
[                                ], a [                                ] ,
(“Seller”), in consideration of Ten and No/100ths Dollars ($10.00), receipt of
which is hereby acknowledged, does hereby sell, assign, transfer and set over to
[ ], a [ ] (“Buyer”), all of Seller’s right, title and interest in the following
described personal property, to wit:
 


 
All (i) tangible personal property including, but not limited to, the furniture,
fixtures, equipment, machines, apparatus, supplies and personal property, of
every nature and description, if any, and (ii) intangible personal property
including, but not limited to permits, approvals, privileges, claims, licenses
and authorizations, of any kind relating in any way to the improvement,
ownership, management, operation, occupancy or use of the real estate now
located in or on the real estate commonly known as [], [], County of [], State
of [], which real estate is legally described on Exhibit “A” attached hereto and
made a part hereof (the “Real Estate”), excepting those items enumerated in
Exhibit “B” annexed hereto.
 


 
This transfer is made without representation, warranty or guaranty by, or
recourse against, Seller of any kind whatsoever.
 


 
[Signatures follow on next page]
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed this ___
day of ______ , 2013.
 


 


 
SELLER:
 


 
[                                           ],
 
a [                                           ]
 


 
By:           ______________________________________
 
Name:           PJ Yeatman
 
Title:           Authorized Person
 

 
 

--------------------------------------------------------------------------------

 

Exhibit “A”
 
Real Property
 

 
 

--------------------------------------------------------------------------------

 

Exhibit “B”
 
Excluded Personal Property
 


 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT D
 
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment and Assumption
Agreement”) is made and entered into as of the [ ] day of  [ ], 20[ ], by and
between [ ], a [ ] (“Assignor”), and [ ], a [ ]  (“Assignee”).
 


 
RECITALS:
 
This Assignment and Assumption Agreement is made with reference to the following
facts:
 
A.           Concurrently herewith, Assignor is conveying to Assignee by a good
and sufficient Deed all of Assignor’s right, title, interest and estate in and
to certain real property known as [ ] (the “Property”).  Pursuant to that
certain Purchase and Sale Agreement dated on or about [ ], as amended from time
to time, by and between Assignor and Assignee (the “Purchase and Sale
Agreement”), Assignor is also transferring to Assignee its interest in that
certain administrative services agreement (“Management Agreement”) and in those
certain lease and sublease agreements pertaining to the Property (the “Leases”)
as set forth on Exhibit 1 attached hereto and incorporated herein by this
reference.
 
B.           Assignor desires to assign to Assignee and Assignee desires to
accept and assume all of Assignor’s right, title and interest in and to the
Leases and the Management Agreement.
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
 


 
1.           Assignor hereby sells, transfers, assigns and delegates unto
Assignee, its successors and assigns, all of Assignor’s right, title, interest,
duties and obligations in, to and under the Leases and the Management
Agreement together with any security deposits and other deposits and escrows in
the amounts set forth in the Leases or the Management Agreement but excluding
any and all claims against tenants under the Leases for past due rents or
otherwise.
 
2.           Assignee hereby accepts the assignment of the Leases and the
Management Agreement and agrees to assume and perform all covenants and
obligations required of Assignor thereunder occurring or accruing from and after
the date hereof.
 
3.           Assignor hereby agrees to deliver to Assignee all rents and other
amounts due under the Leases paid to Assignor under any of the Leases and the
Management Agreement for the time period after the Closing Date.  Assignee
hereby agrees to deliver to Assignor all rents and other amounts due under the
Leases paid to Assignee under any of the Leases for the time period prior to the
Possession Date.  Any rents received after the date hereof shall belong to the
party entitled to it and the party receiving such revenue shall transfer such
funds within fifteen (15) business days of receipt thereof to the party entitled
to receive it.
 
4.           Assignee hereby acknowledges and confirms receipt of those certain
security deposits and escrows, if any, listed on Exhibit 1 attached hereto.
 
5.           The parties hereto agree to execute such further documents and
agreements as may be necessary or appropriate to effectuate the purposes of this
Assignment and Assumption Agreement.
 
6.           This Assignment and Assumption Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective
successors, assigns and legal representatives.
 
7.           This Assignment and Assumption Agreement may be executed in
multiple counterparts, and all such executed counterparts shall constitute the
same agreement.  It shall not be necessary that the signatures of all parties be
contained on any one counterpart.  It shall be necessary to account for only one
such counterpart in proving the existence or terms of this Assignment and
Assumption Agreement.
 
8.           As used in this Assignment and Assumption Agreement, the singular
number shall include the plural and the plural shall include the singular, and
the use of any gender shall be applicable to all genders, unless the context
would clearly not admit such construction.
 
9.           This Assignment and Assumption Agreement constitutes a contract
made under and shall be construed and interpreted in accordance with the laws of
the State in which the Property is located.
 
10.           Capitalized terms not defined herein shall have the meaning
ascribed to them in the Purchase and Sale Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption Agreement as of the date first above written.
 
ASSIGNOR:                                                                           ASSIGNEE:
 


 
[                                                      ],                      [                                                      ],
 
a
[                                                      ]                      a
[                                                      ]
 


 
By:                                                                By:           
 
Name:                      PJ
Yeatman                                                                Name:                      
 
Title:           Authorized
Person                                                                Title:           
 
 
 
 

 
 

--------------------------------------------------------------------------------

 



 
 
EXHIBIT 1 TO ASSIGNMENT AND ASSUMPTION AGREEMENT
 
 
1.
Lease Agreement dated as of March 14, 2012 between OC Parking Fort Lauderdale
LLC, landlord, and Central Parking System of Florida, Inc., tenant.

 
 
2.
Lease Agreement dated as of March 14, 2012 between OC Parking Baltimore LLC,
landlord, and Central Parking System of Maryland, Inc., tenant.

 
 
3.
Lease Agreement dated as of March 14, 2012 between OC Parking Memphis Poplar
LLC, landlord, and Central Parking System of Tennessee, Inc., tenant.

 
 
4.
Lease Agreement dated as of March 14, 2012 between OC Parking Kansas City LLC,
landlord, and Central Parking System of Missouri, Inc., tenant.

 
 
5.
Lease Agreement dated as of March 14, 2012 between OC Parking Memphis Court LLC,
landlord, and Central Parking System of Tennessee, Inc., tenant.

 
 
6.
Lease Agreement dated as of March 14, 2012 between OC Parking St. Louis LLC,
landlord, and Central Parking System of Missouri, Inc., tenant.

 
7.
Administration Services Agreement between OC Parking Fort Lauderdale LLC and
Central Parking System of Florida, Inc. dated March 14, 2012.

 


 
8.
Retail Facility Lease, dated October 10, 2007 by and between OC Parking Fort
Lauderdale LLC, as successor-in-interest to USA Parking System, Inc., as
landlord, and Andrew M. Coffey, PA, as successor-in-interest to Shelowitz,
Shelowitz, Terreel & Coffey, P.A., as tenant.

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
BOOKS AND RECORDS REQUEST
 
A.           208 SE 6th Street, Ft. Lauderdale, FL
 
1.  Phase I Environmental Site Assessment, dated September 15, 2011
 
2.  PZR Zoning Report dated February 17, 2012
 
3.  Survey dated August 29, 2011, last revised February 21, 2012
 
4.  Owner’s Title Policy (Policy No. 5011412-514158-10)
 
5.  Administration Services Agreement dated March 14, 2012
 
6.  Guaranty of Lease dated March 14, 2012
 
7.  Lease Agreement dated March 14, 2012
 
8.  Central Parking Portfolio Analysis
 
9.  Notices to Property Owner dated June 12, 2013
 
10.  Assignment and Assumption Agreement dated October 2, 2012
 
11.  Retail Facility Lease dated October 10, 2007, as amended
 
12.  Profit & Loss Statement FY08-10
 
13.  Management Reports dated September 30, 2011, September 30, 2012, December
31, 2012, March 31,2013 & May 31, 2013
 
14.  Property Condition Report dated December 22, 2011
 


 
B.           1300 Spruce Street, St. Louis, MO
 
1.  Phase I Environmental Site Assessment, dated August 31, 2011
 
2.  PZR Zoning Report dated February 17, 2012
 
3.  Survey dated August 19, 2011, last revised February 24, 2012
 
4.  Special Warranty Deed dated March 14, 2012
 
5.  Owner’s Title Policy (Policy No. 514158-09)
 
6.  Guaranty of Lease dated March 14, 2012
 
7.  Lease Agreement dated March 14, 2012
 
8.  City of St. Louis Office of Assessor Change of Assessment Notice dated May
2013
 
9.  Central Parking Portfolio Analysis
 
10.  Assignment and Assumption Agreement dated October 2, 2012
 
11.  Profit & Loss Statement FY08-10
 
12.  Management Reports dated September 30, 2011, September 30, 2012, December
31, 2012, March 31,2013 & May 31, 2013
 
13.  Property Condition Report dated December 22, 2011
 


 
C.           212 Poplar Avenue, Memphis, TN
 
1.  Phase I Environmental Site Assessment
 
2.  PZR Zoning Report dated February 17, 2012
 
3.  Survey dated August 22, 2011
 
4.  Special Warranty Deed dated March 14, 2012
 
5.  Owner’s Title Policy (Policy No. 514158-08)
 
6.  Guaranty of Lease dated March 14, 2012
 
7.  Lease Agreement dated March 14, 2012
 
8.  Central Parking Portfolio Analysis
 
9.  Assignment and Assumption Agreement dated October 2, 2012
 
10.  Profit & Loss Statement FY08-10
 
11.  Management Reports dated September 30, 2011, September 30, 2012, December
31, 2012, March 31,2013 & May 31, 2013
 
12.  Property Condition Report dated December 22, 2011
 


 
D.           216 Court Avenue, Memphis, TN
 
1.  Phase I Environmental Site Assessment.
 
2.  PZR Zoning Report dated February 17, 2012
 
3.  Survey dated December 21, 2011, last revised February 21, 2012
 
4.  Special Warranty Deed dated March 14, 2012
 
5.  Owner’s Title Policy (Policy No. 514158-17)
 
6.  Guaranty of Lease dated March 14, 2012
 
7.  Lease Agreement dated March 14, 2012
 
8.  Central Parking Portfolio Analysis
 
9.  Assignment and Assumption Agreement dated October 2, 2012
 
10.  Sublease Agreement dated January 18, 1999
 
11.  Profit & Loss Statement FY08-10
 
12.  Management Reports dated September 30, 2011, September 30, 2012, December
31, 2012, March 31,2013 & May 31, 2013
 
13.  Property Condition Report dated December 22, 2011
 


 
E.           1130 Holmes Street, Kansas City, MO
 
1.  Phase I Environmental Site Assessment, dated August 31, 2011
 
2.  PZR Zoning Report dated February 17, 2012
 
3.  Survey dated January 4, 2012, last updated March 7, 2012
 
4.  Special Warranty Deed dated March 14, 2012
 
5.  Owner’s Title Policy (Policy No. 514158-05)
 
6.  Guaranty of Lease dated March 14, 2012
 
7.  Lease Agreement dated March 14, 2012
 
8.  Kansas City Streetcar Transportation Development District Real Property
Special Assessment letterdated May 1, 2012
 
9.  Jackson County, MO Assessment Department 2013 Reassessment Notice
 
10.  Assignment and Assumption Agreement dated October 2, 2012
 
11.  Central Parking Portfolio Analysis
 
12.  Profit & Loss Statement FY08-10
 
13.  Management Reports dated September 30, 2011, September 30, 2012, December
31, 2012, March 31,2013 & May 31, 2013
 
14.  Property Condition Report dated December 22, 2011
 


 
F.           208 Water Street, Baltimore, MD
 
1.  Phase I Environmental Site Assessment, dated September 16, 2011
 
2.  Limited Phase II dated December 2011
 
3.  PZR Zoning Report dated February 17, 2012
 
4.  Survey dated January 3, 2012, last updated February 22, 2012
 
5.  Owner’s Title Policy (Policy No. 514158-11)
 
6.  Guaranty of Lease dated March 14, 2012
 
7.  Lease Agreement dated March 14, 2012
 
8.  Reciprocal Use and Occupancy Agreement dated July 22, 1985
 
9.  Central Parking Portfolio Analysis
 
10.  Assignment and Assumption Agreement dated October 2, 2012
 
11.  Profit & Loss Statement FY08-10
 
12.  Management Reports dated September 30, 2011, September 30, 2012, December
31, 2012, March 31,2013 & May 31, 2013
 
13.  Property Condition Report dated December 22, 2011
 


 


 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT F
 
 
OWNER’S AFFIDAVIT
 
To:           First American Title Insurance Company (the “Company”)
 
Date:           
 


 
Reference is made to the property located at
[                                                                                                                     ]
(the “Property”) which is more particularly described in Exhibit A attached
hereto (together with the improvements thereon, the “Premises”).
 


 
The undersigned
[                                                                           ], a
Delaware limited liability company (“Seller”), certifies to the Company that, as
of the date hereof:
 


 
1.           Within the 180-day period immediately preceding the date of this
affidavit, Seller has not (i) done or ordered to be done any building
construction, alterations, or additions to the Premises for which a mechanic’s
lien may arise against the Premises under applicable statutes of the State of []
which have not been paid for in full or which are not being provided for in this
transaction, or (ii) ordered materials for the Premises for which a mechanic’s
lien may arise against the Premises under applicable statutes of the State of
[]  which have not been paid for in full or which are not being provided for in
this transaction.
 
2.           There are no present tenants, lessees, or other parties in actual
possession of the Premises, except as set forth on Exhibit B attached hereto and
made a part hereof.
 
3.           To Seller’s actual knowledge, there are no unpaid real estate taxes
or assessments except as shown on the current tax roll and Seller has not
received any supplemental tax bill which is unpaid.
 
4.           To Seller’s actual knowledge, Seller has not received written
notice of violation of any restrictions affecting the Premises.
 
5.           No actions in bankruptcy have been filed by or, to Seller’s actual
knowledge, against Seller in any federal court or any other court of competent
jurisdiction.
 
6.           Seller has granted no rights of first refusal or options to
purchase all or any part of the Premises.
 


 
[Signature page follows]
 

 
 

--------------------------------------------------------------------------------

 

[                                ],
 
a [                                ]
 


 
By: ________________________________
 
Name: Pennock J. Yeatman
 
Title: Authorized Person
 


 
STATE OF                                                      }
 
}.SS:
 
COUNTY OF                                }
 


 


 
Personally appeared before me, the undersigned, a Notary Public in and for said
County and State,  Pennock J. Yeatman, authorized person of [ ], a Delaware
limited liability company, with whom I am personally acquainted, and who, upon
oath,  acknowledged that they executed the within instrument in such capacity on
behalf of said limited liability company for the purposes therein contained.
 


 
WITNESS my hand and official seal this ______ day
of                                                                                                                                
201__.
 


 


 
______________________________
 
NOTARY PUBLIC
 


 
My Commission Expires: ___________________
 


 


 


 

 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
Legal Description of the Premises
 
[to be attached]
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
Tenants in Possession
 


 
[to be attached]
 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT G
 
 
FORMS OF DEED
 
[to be attached]
 

 
 

--------------------------------------------------------------------------------

 

FLORIDA FORM:
 


 


 


 


 


 
SPECIAL WARRANTY DEED
 


 
___________________, a ___________ ___________
 
(“Grantor”)
 
AND
 
__________________________, a __________ ____________ company
 
(“Grantee”)
 


 


 
Property
Address:                                                      _______________
 
__________, ________ County, Florida
 
Tax Parcel
No.:                                                      __________________
 


 
Return recorded document
to:                                                                __________________
 
__________________
 
__________________
 
Attention: __________________
 
Telephone: __________________
 
Facsimile: __________________
 

 
 

--------------------------------------------------------------------------------

 

SPECIAL WARRANTY DEED
 


 
THIS SPECIAL WARRANTY DEED is made ___________ ____, 20__, by and between
__________________, a __________ __________ (the “Grantor”), whose address is
__________________________ and _____________________, a ___________ _________
(“Grantee”) whose address is ____________________________________;
 


 
WITNESSETH, That in consideration of Ten and no/100ths Dollars ($10.00), in hand
paid, the receipt of which is hereby acknowledged, the Grantor does hereby give,
grant, bargain, sell and confirm unto the Grantee, al that certain tract of land
(the “Land”) situate on the City of ________, County of _________, State of
Florida, bounded and described as follows:
 


 
[Insert Legal Description]
 


 
SUBJECT TO zoning, restrictions, prohibitions and other requirements imposed by
governmental authority; restrictions and matters appearing on the Plat or
otherwise common to the Subdivision; public utility easements of record; taxes
for the year of closing and subsequent years.
 


 
BEING the same premises which_______________, by [Warranty Deed] dated
_____________ and recorded __________ in Official Record Book ______ Page ___
Public Records of ___________ County, Florida, conveyed to Grantor, in fee.
 


 
BEING ___________, ___________, ___________ County, Florida.
 


 
BEING Tax Parcel No. ___________________.
 


 
TOGETHER with all buildings and improvements located on the Land and fixtures
attached thereto, and all rights and appurtenances pertaining to the Land,
including all of Grantor’s interest in streets, alleys, easements and rights of
way adjacent to or used in connection with, belonging or pertaining to the Land
(collectively the “Property”).
 


 
This conveyance is made and accepted subject to all matters of public record;
provided, however, that nothing contained in this deed shall be deemed or
construed as an acknowledgment of the validity of the aforementioned matters of
public record or as an extension or renewal thereof if they, or any of them,
have expired or become unenforceable by their own terms or by limitation,
violation or for any other reason.
 


 
The Grantor covenants with the Grantee that Grantor is lawfully seized in fee
simple of the Property; that the Property is free from all encumbrances except
as set forth herein, that Grantor has good right, full power and lawful
authority to sell and convey the same to the Grantee and that the Grantor shall,
and its assigns and successors shall, warrant and defend the same to the Grantee
and its successors and assigns forever against the claims and demands of all
persons claiming by, through, or under the Grantor, but not otherwise.
 


 


 
[Remainder of Page Left Intentionally Blank]
 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantor, intending to be legally bound, has set
Grantor’s hand and/or caused this deed to be executed as of the day and year
first above written.
 


 


 
GRANTOR:
 


 
Witnesses:                                                                           ,
 
a                                
 
_______________________
 
Name:                                                                                     By:           
 
________________________                                                                                                Name:
 
Name:                                                                                     Title:
 


 


 


 


 
STATE OF _____________                                                      }
 
}:SS
 
COUNTY OF ___________                                                      }
 


 
On this, the day of 20__, before me a Notary Public in and for the State and
County noted above, the undersigned officer, personally appeared
________________, who acknowledged that he/she is the ____________ of
________________, a __________ __________, and that he/she as such officer,
being authorized to do so, executed the foregoing instrument for the purposes
therein contained by signing the name of the company by him/herself as such
officer.
 


 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 


 


 
[SEAL]
 
Notary Public
 
My Commission Expires:
 
, 20__
 


 


 


 


 


 
This instrument was prepared by:
 
Klehr Harrison Harvey Branzburg LLP
 
1835 Market Street – 14th Floor
 
Philadelphia, PA 19103
 


 


 


 
Send subsequent tax bills to:
 
____________________
 
____________________
 
____________________
 
Attention: ____________________
 


 


 
On behalf of Grantee
 

 
 

--------------------------------------------------------------------------------

 

Exhibit A
 


 
Legal Description
 


 

 
 

--------------------------------------------------------------------------------

 

MARYLAND FORM:
 


 


 
THIS INSTRUMENT PREPARED BY:
 


 


 


 


 
RETURN AFTER RECORDING TO:
 


 


 


 


 


 


 
DEED
 


 


 


 
THIS DEED dated ______________________, 20__, from __________, a
____________________, Grantor, to ___________________________, a
_________________________________, Grantee.
 


 
The Grantor, for an actual consideration of _______________________Dollars
($_______), grants, conveys and assigns to the Grantee, its successors and
assigns, in fee simple, the real property located in __________, Maryland and
described on Exhibit A attached hereto
 


 
Being the same property described in a Deed dated ____________________ and
recorded among the Land Records of ____________ as aforesaid on ________________
in Liber _____________, page ____, from ______________________to the Grantor.
 


 
Together with all improvements thereupon, and the rights, alleys, ways, waters,
easements, privileges, appurtenances and advantages belonging or appertaining
thereto.
 


 
To have and to hold the property hereby conveyed unto the Grantee, its
successors and assigns, in fee simple, forever.
 


 
The Grantor covenants to warrant specially the property, and to execute such
further assurances of the property as may be requisite.
 


 


 


 
[Remainder of Page Left Intentionally Blank]
 

 
 

--------------------------------------------------------------------------------

 

IN TESTIMONY WHEREOF, the Grantor has caused this Deed to be duly executed on
its behalf by the duly authorized Member.
 


 


 
WITNESS:                                                                           _________________,
Grantor
 


 
By: __________________ (SEAL)
 


 


 


 
STATE OF _____________                                                      }
 
}:SS
 
COUNTY OF ___________                                                      }
 


 
On this, the day of 20__, before me a Notary Public in and for the State and
County noted above, the undersigned officer, personally appeared
________________, who acknowledged that he/she is the ____________ of
________________, a __________ __________, and that he/she as such officer,
being authorized to do so, executed the foregoing instrument for the purposes
therein contained by signing the name of the company by him/herself as such
officer.
 


 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 


 


 
[SEAL]
 
Notary Public
 
My Commission Expires:
 
, 20__
 


 


 

 
 

--------------------------------------------------------------------------------

 

Exhibit A
 


 
Legal Description
 

 
 

--------------------------------------------------------------------------------

 

MISSOURI FORM:
 


 


 


 


 


 


 


 


 


 


 


 
SPECIAL WARRANTY DEED
 


 


 
___________________, a ___________ _____________
 
(“Grantor”)
 


 


 
AND
 


 


 
___________________, a ___________ _____________
 
(“Grantee”)
 


 


 
Property:                                                      _________________
 
________________, Missouri
 
For Legal Description see Exhibit A attached hereto
 


 
Grantee
address:                                                                __________________
 
__________________
 
__________________
 
Attention:_________________
 


 

 
 

--------------------------------------------------------------------------------

 

SPECIAL WARRANTY DEED
 


 
THIS SPECIAL WARRANTY DEED is made
effective                                                                                                                     ,
between ____________, a __________ ____________ (the “Grantor”), whose address
is ______________________ and ________________, a _________________________ (the
“Grantee”) whose address is ________________________________________;
 


 
WITNESSETH, That in consideration of One Dollar ($1.00) and other good and
valuable consideration, in hand paid, the receipt of which is hereby
acknowledged, the Grantor does hereby give, grant, bargain, sell and confirm
unto the Grantee, all that certain tract of land (the “Land”) situate in the
County of __________, State of Missouri, bounded and described on Exhibit A
attached hereto.
 


 
Together with all buildings and improvements located on the Land and fixtures
attached thereto, and all rights and appurtenances pertaining to the Land,
including all of Grantor’s interest in streets, alleys, easements and rights of
way adjacent to or used in connection with, belonging or pertaining to the Land
(collectively the “Property”).
 


 
This conveyance is made and accepted subject to all matters of public record
including those set forth on Exhibit B attached hereto (the “Permitted
Encumbrances”); provided, however, that nothing contained in this deed shall be
deemed or construed as an acknowledgment of the validity of any of the Permitted
Encumbrances or as an extension or renewal thereof if they, or any of them, have
expired or become unenforceable by their own terms or by limitation, violation
or for any other reason.
 


 
The Grantor covenants with the Grantee that Grantor is lawfully seized in fee
simple of the Property; that the Property is free from all encumbrances except
for the Permitted Encumbrances, that Grantor has good right, full power and
lawful authority to sell and convey the same to the Grantee and that the Grantor
shall, and its assigns and successors shall, warrant and defend the same to the
Grantee and its successors and assigns forever against the claims and demands of
all persons claiming by, through, or under the Grantor, but not otherwise.
 


 


 


 
[Remainder of Page Left Intentionally Blank]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantor, intending to be legally bound, has set
Grantor’s hand and/or caused this deed to be executed as of the day and year
first above written.
 


 


 
GRANTOR:
 


 
_____________________,
 
a                                
 


 
By:           
 
Name:
 
Title:
 


 
STATE OF _____________                                                      }
 
}:SS
 
COUNTY OF ___________                                                      }
 


 
On this, the day of 20__, before me a Notary Public in and for the State and
County noted above, the undersigned officer, personally appeared
________________, who acknowledged that he/she is the ____________ of
________________, a __________ __________, and that he/she as such officer,
being authorized to do so, executed the foregoing instrument for the purposes
therein contained by signing the name of the company by him/herself as such
officer.
 


 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 


 


 
[SEAL]
 
Notary Public
 
My Commission Expires:
 
, 20__
 


 


 

 
 

--------------------------------------------------------------------------------

 

Exhibit A
 


 
Legal Description
 

 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
Permitted Encumbrances
 

 
 

--------------------------------------------------------------------------------

 

TENNESSEE FORM:
 


 


 
THIS INSTRUMENT PREPARED
BY:                                                                                     *                      OWNER/RESPONSIBLE
TAXPAYER:
 
*                      
 
*                      
 
*                      
 
*
 
* Source of Grantor's Title:
 
* Deed recorded in Deed Book ____,
 
* page ____, in the
 
* _______ County Register's Office
 
* CLT No.
 


 
o o O o o
 


 
I, or we, hereby swear or affirm that the actual consideration for this transfer
or value of the property transferred, whichever is greater, is $__________,
which amount is equal to or greater than the amount which the property
transferred would command at a fair and voluntary sale.
 


 
______________________________
 
Affiant
 


 
Subscribed and sworn to before me this ___ day of _____________, 20__.
 


 
______________________________
 
Notary Public
 
My commission expires:_____________
 


 
o o O o o
 


 
SPECIAL WARRANTY DEED
 


 
THIS INDENTURE, made as of the _____ day of ____________, 200__, between
_________________, a ___________, ("Grantor") and ________________, a
________________ ("Grantee").
 


 
W I T N E S S E T H:
 


 
That Grantor, for and in consideration of the sum of Ten and no/100 Dollars
($10.00) and for other good and valuable consideration in hand paid by Grantee,
the receipt of which is hereby acknowledged, has granted, bargained, sold and
conveyed, and does hereby grant, bargain, sell and convey unto Grantee the
following described premises, with the hereditaments and appurtenances thereto
appertaining, to-wit:
 


 
SITUATE in District No. _____ of _____ County, Tennessee, without the corporate
limits of the City of ___________, Tennessee, and being more particularly
bounded and described as shown on Exhibit A attached hereto (the "Property").
 


 
TO HAVE AND TO HOLD the Property to the said Grantee, its successors and assigns
forever.
 


 
And Grantor, for itself, its successors and assigns, does hereby covenant with
Grantee, its representatives, successors and assigns, that Grantor will forever
warrant and defend the title to the Property against the lawful claims of all
persons claiming, by, through or under the Grantor, but not otherwise; and that
such Property is accepted subject to all encumbrances and matters of public
record including those matters described on Exhibit B attached hereto.
 

 
 

--------------------------------------------------------------------------------

 

THE PREPARER OF THIS DEED MAKES NO REPRESENTATION AS TO THE STATUS OF TITLE TO
THE PROPERTY DESCRIBED ON EXHIBIT A HERETO. THIS DEED HAS BEEN PREPARED SOLELY
FROM INFORMATION FURNISHED TO THE PREPARER WHO MAKES NO REPRESENTATION
WHATSOEVER OTHER THAN IT HAS BEEN ACCURATELY TRANSCRIBED FROM THE INFORMATION
PROVIDED. The terms "Grantor" and "Grantee" and any pronouns shall be read in
the singular and plural number and in such gender as the context may require.
 


 
IN WITNESS WHEREOF, the Grantor has executed this instrument the date first
above written.
 


 


 
GRANTOR:
 


 
_____________________,
 
a                                
 


 
By:           
 
Name:
 
Title:
 


 
STATE OF _____________                                                      }
 
}:SS
 
COUNTY OF ___________                                                      }
 


 
On this, the day of 20__, before me a Notary Public in and for the State and
County noted above, the undersigned officer, personally appeared
________________, who acknowledged that he/she is the ____________ of
________________, a __________ __________, and that he/she as such officer,
being authorized to do so, executed the foregoing instrument for the purposes
therein contained by signing the name of the company by him/herself as such
officer.
 


 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 


 


 
[SEAL]
 
Notary Public
 
My Commission Expires:
 
, 20__
 


 


 

 
 

--------------------------------------------------------------------------------

 

Exhibit A
 


 
Legal Description
 

 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
Permitted Encumbrances
 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT H
 
 
FORM OF FIRPTA
 
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by [], a [] (“Owner”), the
undersigned hereby certify the following:
 
1.           Owner is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations). Owner is a citizen of the United States.
 
2.           Owner's U.S. employer identification number
is:  [                                                                                                                                ].
 
3.           Owner's address is c/o CoveredBridge Ventures, 630 West Germantown
Pike, Suite 300, Plymouth Meeting, PA 19462, Attn: PJ Yeatman.
 
The undersigned understands that this certification may be disclosed to the
Internal Revenue Service by transferee and that any false statement contained
herein could be punished by fine, imprisonment, or both.
 


 
Under penalties of perjury, the undersigned declares that he has examined this
certification and to the best of his knowledge and belief it is true, correct
and complete, and he further declares that he has the authority to sign this
document.
 


 
Dated: _________________
[
],

 
a [
]

 


 
By:           
 
Name:           Pennock J. Yeatman
 
Title:           Authorized Person
 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT I
 
LIST OF PENDING OR THREATENED ACTIONS, VIOLATIONS, SUITS OR PROCEEDINGS
 


 
1. 1130 Holmes Street, Kansas, City, MO: Property lies within the approved East
Village TIF District.
 


 


 
